Exhibit 10.25

EXECUTION VERSION

 

 

SECOND LIEN CREDIT AGREEMENT

Dated as of August 3, 2015

Among

HB HOLDINGS, LLC,

as Holdings,

HOSTESS BRANDS, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

NOMURA SECURITIES INTERNATIONAL, INC.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers, Joint Bookrunners, Syndication Agents and Documentation
Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Terms Generally

     52   

Section 1.03

 

Effectuation of Transactions

     52   

Section 1.04

 

Exchange Rates; Currency Equivalents

     52   

Section 1.05

 

[Reserved]

     53   

Section 1.06

 

[Reserved]

     53   

Section 1.07

 

Timing of Payment or Performance

     53   

Section 1.08

 

Times of Day

     53   

ARTICLE II The Credits

     53   

Section 2.01

 

Commitments

     53   

Section 2.02

 

Loans and Borrowings

     53   

Section 2.03

 

Requests for Borrowings

     54   

Section 2.04

 

[Reserved]

     54   

Section 2.05

 

[Reserved]

     54   

Section 2.06

 

Funding of Borrowings

     55   

Section 2.07

 

Interest Elections

     55   

Section 2.08

 

Termination of Commitments

     56   

Section 2.09

 

Repayment of Loans; Evidence of Debt

     56   

Section 2.10

 

Repayment of Term Loans

     57   

Section 2.11

 

Prepayment of Loans

     58   

Section 2.12

 

Fees

     60   

Section 2.13

 

Interest

     60   

Section 2.14

 

Alternate Rate of Interest

     61   

Section 2.15

 

Increased Costs

     62   

Section 2.16

 

Break Funding Payments

     62   

Section 2.17

 

Taxes

     63   

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     66   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     68   

Section 2.20

 

Illegality

     69   

Section 2.21

 

Incremental Commitments

     69   

Section 2.22

 

Defaulting Lender

     74   

ARTICLE III Representations and Warranties

     75   

Section 3.01

 

Organization; Powers

     75   

Section 3.02

 

Authorization

     75   

Section 3.03

 

Enforceability

     76   

Section 3.04

 

Governmental Approvals

     76   

Section 3.05

 

Financial Statements

     76   

Section 3.06

 

No Material Adverse Effect

     76   

Section 3.07

 

Title to Properties; Possession Under Leases

     76   

Section 3.08

 

Subsidiaries

     77   

Section 3.09

 

Litigation; Compliance with Laws

     77   

Section 3.10

 

Federal Reserve Regulations

     78   

Section 3.11

 

Investment Company Act

     78   

 

i



--------------------------------------------------------------------------------

Section 3.12

 

Use of Proceeds

     78   

Section 3.13

 

Tax Returns

     78   

Section 3.14

 

No Material Misstatements

     78   

Section 3.15

 

Employee Benefit Plans

     79   

Section 3.16

 

Environmental Matters

     79   

Section 3.17

 

Security Documents

     79   

Section 3.18

 

Location of Real Property

     80   

Section 3.19

 

Solvency

     80   

Section 3.20

 

Labor Matters

     81   

Section 3.21

 

Insurance

     81   

Section 3.22

 

No Default

     81   

Section 3.23

 

Intellectual Property; Licenses, Etc.

     81   

Section 3.24

 

Senior Debt

     81   

Section 3.25

 

USA PATRIOT Act; OFAC

     82   

Section 3.26

 

Foreign Corrupt Practices Act

     82   

ARTICLE IV Conditions of Lending

     82   

Section 4.01

 

Closing Date Conditions

     82   

Section 4.02

 

Additional Conditions

     82   

ARTICLE V Affirmative Covenants

     85   

Section 5.01

 

Existence; Business and Properties

     85   

Section 5.02

 

Insurance

     85   

Section 5.03

 

Taxes

     86   

Section 5.04

 

Financial Statements, Reports, etc.

     87   

Section 5.05

 

Litigation and Other Notices

     88   

Section 5.06

 

Compliance with Laws

     89   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     89   

Section 5.08

 

Use of Proceeds

     89   

Section 5.09

 

Compliance with Environmental Laws

     89   

Section 5.10

 

Further Assurances; Additional Security

     89   

Section 5.11

 

Rating

     93   

Section 5.12

 

Post-Closing

     93   

ARTICLE VI Negative Covenants

     93   

Section 6.01

 

Indebtedness

     93   

Section 6.02

 

Liens

     99   

Section 6.03

 

Sale and Lease-Back Transactions

     104   

Section 6.04

 

Investments, Loans and Advances

     104   

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     109   

Section 6.06

 

Dividends and Distributions

     112   

Section 6.07

 

Transactions with Affiliates

     114   

Section 6.08

 

Business of the Borrower and the Subsidiaries

     117   

Section 6.09

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     117   

Section 6.10

 

Fiscal Year

     119   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     120   

Section 7.01

 

Events of Default

     120   

Section 7.02

 

Treatment of Certain Payments

     123   

ARTICLE VIII The Agents

     123   

Section 8.01

 

Appointment

     123   

Section 8.02

 

Delegation of Duties

     123   

Section 8.03

 

Exculpatory Provisions

     124   

Section 8.04

 

Reliance by Agents

     125   

Section 8.05

 

Notice of Default

     125   

Section 8.06

 

Non-Reliance on Agents and Other Lenders

     125   

Section 8.07

 

Indemnification

     126   

Section 8.08

 

Agent in Its Individual Capacity

     126   

Section 8.09

 

Successor Administrative Agent

     126   

Section 8.10

 

Arrangers, Syndication Agents and Documentation Agents

     127   

Section 8.11

 

Security Documents and Collateral Agent

     127   

Section 8.12

 

Right to Realize on Collateral and Enforce Guarantees

     128   

Section 8.13

 

Withholding Tax

     128   

ARTICLE IX Miscellaneous

     129   

Section 9.01

 

Notices; Communications

     129   

Section 9.02

 

Survival of Agreement

     130   

Section 9.03

 

Binding Effect

     130   

Section 9.04

 

Successors and Assigns

     130   

Section 9.05

 

Expenses; Indemnity

     135   

Section 9.06

 

Right of Set-off

     137   

Section 9.07

 

Applicable Law

     137   

Section 9.08

 

Waivers; Amendment

     137   

Section 9.09

 

Interest Rate Limitation

     140   

Section 9.10

 

Entire Agreement

     140   

Section 9.11

 

WAIVER OF JURY TRIAL

     140   

Section 9.12

 

Severability

     141   

Section 9.13

 

Counterparts

     141   

Section 9.14

 

Headings

     141   

Section 9.15

 

Jurisdiction; Consent to Service of Process

     141   

Section 9.16

 

Confidentiality

     142   

Section 9.17

 

Platform; Borrower Materials

     142   

Section 9.18

 

Release of Liens and Guarantees

     143   

Section 9.19

 

Judgment Currency

     144   

Section 9.20

 

USA PATRIOT Act Notice

     144   

Section 9.21

 

Affiliate Lenders

     145   

Section 9.22

 

Agency of the Borrower for the Loan Parties

     146   

 

iii



--------------------------------------------------------------------------------

Exhibits, Schedules and Annex

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Administrative Questionnaire

Exhibit C

  

Form of Solvency Certificate

Exhibit D

  

Form of Borrowing Request

Exhibit E

  

Form of Interest Election Request

Exhibit F

  

Form of Mortgage

Exhibit G

  

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H

  

Form of Second Lien/Second Lien Intercreditor Agreement

Exhibit I

  

Form of Non-Bank Tax Certificate

Exhibit J

  

Form of Intercompany Subordination Terms

Schedule 1.01(A)

  

Certain Excluded Equity Interests

Schedule 1.01(B)

  

Immaterial Subsidiaries

Schedule 1.01(C)

  

[Reserved]

Schedule 1.01(D)

  

Closing Date Unrestricted Subsidiaries

Schedule 1.01(E)

  

Closing Date Mortgaged Properties

Schedule 1.01(F)

  

Excluded Trademarks

Schedule 2.01

  

Commitments

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.05

  

Financial Statements

Schedule 3.07(c)

  

Notices of Condemnation

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(b)

  

Subscriptions

Schedule 3.13

  

Taxes

Schedule 3.16

  

Environmental Matters

Schedule 3.21

  

Insurance

Schedule 3.23

  

Intellectual Property

Schedule 5.12

  

Post-Closing Items

Schedule 6.01

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments

Schedule 6.07

  

Transactions with Affiliates

Schedule 9.01

  

Notice Information

 

iv



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT, dated as of August 3, 2015 (this “Agreement”),
among HB HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
HOSTESS BRANDS, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders.

WHEREAS, in order to repay, or cause to be repaid, in full all amounts
outstanding under, and terminate the commitments under, the Existing Credit
Agreements and to finance the Closing Date Dividend, the Borrower has requested
the Lenders to extend credit as set forth herein;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any;
provided that if the Adjusted LIBO Rate shall be less than zero pursuant to this
clause (x), such rate shall be deemed zero and (y) in the case of Eurocurrency
Borrowings composed of Eurocurrency Loans, 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter dated as of August 3, 2015 by and among the Borrower and the
Administrative Agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans (or Pari
Term Loans, if applicable)); and provided, further, that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
and customary consent fees for an amendment paid generally to consenting
lenders.

“Applicable Collateral Agent” shall mean the First-Priority Collateral Agent or,
following the Discharge of First-Priority Obligations, the Collateral Agent.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
7.50% per annum in the case of any Eurocurrency Loan and 6.50% per annum in the
case of any ABR Loan; and (ii) with respect to any Other Term Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement relating
thereto.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC, UBS
Securities LLC, Deutsche Bank Securities Inc., Nomura Securities International,
Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital Markets.

 

2



--------------------------------------------------------------------------------

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Assignor” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(a).

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
and (b) in the case of ABR Loans, $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or another form
approved by the Administrative Agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries were
required to be characterized as capital lease obligations upon such
consideration, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Securitization Financing or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) (i) at any time prior to a Qualified IPO, (x) the Permitted Holders in the
aggregate shall at any time cease to have, directly or indirectly, the power to
vote or direct the voting of at least 35% of the Voting Stock of the Borrower or
(y) any person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person,
entity or “group” and its subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) of a percentage of the voting

 

4



--------------------------------------------------------------------------------

power of the outstanding Voting Stock of the Borrower that is greater than the
percentage of such voting power of such Voting Stock in the aggregate, directly
or indirectly, beneficially owned by the Permitted Holders or (ii) at any time
on and after a Qualified IPO, any person, entity or “group” (within the meaning
of Section 13(d) or 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person, entity or “group” and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders (or any
holding company parent of the Borrower owned directly or indirectly by the
Permitted Holders), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Voting Stock of the Borrower having more
than the greater of (A) 35% of the ordinary voting power for the election of
directors of the Borrower and (B) the percentage of the ordinary voting power
for the election of directors of the Borrower owned in the aggregate, directly
or indirectly, beneficially, by the Permitted Holders, unless in the case of
either clause (i) or (ii) of this clause (a), the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the members of the Board
of Directors of the Borrower; or

(b) a “Change in Control” (as defined in (i) the First Lien Credit Agreement,
(ii) any indenture or credit agreement in respect of Permitted Refinancing
Indebtedness with respect to the First Lien Credit Agreement constituting
Material Indebtedness or (iii) any indenture or credit agreement in respect of
any Junior Financing constituting Material Indebtedness) shall have occurred; or

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower
(other than in connection with or after a Qualified IPO of the Borrower);

provided, however, that no Permitted Change in Control shall constitute a Change
in Control under this Agreement or any other Loan Document.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under United States of America cash flow term loan credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans or Other Term
Loans; and (b) when

 

5



--------------------------------------------------------------------------------

used in respect of any Commitment, whether such Commitment is in respect of a
commitment to make Term B Loans or Other Term Loans. Other Term Loans that have
different terms and conditions (together with the Commitments in respect
thereof) from the Term B Loans from other Other Term Loans shall be construed to
be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean August 3, 2015.

“Closing Date Dividend” shall mean a cash distribution in an amount not to
exceed $920,000,000 made on the Closing Date by the Borrower to Holdings, and by
Holdings to its shareholders.

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of “Mortgaged Properties.”

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates, (b) the
Management Group, (c) Metropoulos-related Persons and (d) any other investors
party to that certain Hostess CDM Co-invest, LLC Limited Liability Company
Agreement dated as of April 9, 2013 (as amended, restated, supplemented or
otherwise modified prior to the Closing Date) as of the Closing Date and, in
each case, disclosed to the Arrangers on or prior to the Closing Date and their
respective Permitted Transferees, in each case of the foregoing, excluding any
of their respective portfolio companies.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Lenders pursuant to any Security
Document.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

“Collateral Agreement” shall mean the Collateral Agreement (Second Lien) dated
as of the Closing Date as may be amended, restated, supplemented or otherwise
modified from time to time, among the Borrower, each Subsidiary Loan Party and
the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to Sections 5.10(d), (e) and (g) and Schedule 5.12, the First
Lien/Second Lien Intercreditor Agreement and any other Permitted Senior
Intercreditor Agreement):

(a) on the Closing Date, the Collateral Agent shall have received (i) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement, (ii) from each Subsidiary Loan Party, a counterpart of the Subsidiary
Guarantee Agreement, (iii) from Holdings, a counterpart of the Holdings
Guarantee Agreement and (iv) from the parties thereto, a fully executed First
Lien/Second Lien Intercreditor Agreement, in each case, duly executed and
delivered on behalf of such person;

(b) on the Closing Date, (i)(x) all outstanding Equity Interests directly owned
by the Loan Parties (other than Holdings), other than Excluded Securities, and
(y) all Indebtedness owing to any Loan Party, other than Excluded Securities,
shall have been pledged pursuant to the Collateral Agreement and (ii) the
Applicable Collateral Agent shall have received certificates or

 

6



--------------------------------------------------------------------------------

other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Collateral Agreement and the Subsidiary Guarantee Agreement and (ii) supplements
to the other Security Documents, if applicable, in the form specified therefor
or otherwise reasonably acceptable to the Administrative Agent, in each case,
duly executed and delivered on behalf of such Subsidiary Loan Party;

(d) after the Closing Date, (x) all outstanding Equity Interests of any person
that becomes a Subsidiary Loan Party after the Closing Date and (y) subject to
Section 5.10(g), all Equity Interests directly acquired by a Loan Party after
the Closing Date, other than Excluded Securities, shall have been pledged
pursuant to the Collateral Agreement, together with stock powers or other
instruments of transfer (if applicable) with respect thereto endorsed in blank;

(e) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Applicable Collateral Agent (including those required by applicable
Requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(f) within (x) 120 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
counsel regarding the enforceability, due authorization, execution and delivery
of the Mortgages and such other matters customarily covered in real estate
counsel opinions as the Collateral Agent may reasonably request, in form and
substance reasonably acceptable to the Collateral Agent, (iii) with respect to
each such Mortgaged Property, the Flood Documentation and (iv) such other
documents as the Collateral Agent may reasonably request that are available to
the Borrower without material expense with respect to any such Mortgage or
Mortgaged Property;

(g) within (x) 120 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title

 

7



--------------------------------------------------------------------------------

insurance with respect to properties located in the United States of America, or
a date-down and modification endorsement, if available, paid for by the
Borrower, issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid Lien on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
customary endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and which are available at commercially reasonable rates in
the jurisdiction where the applicable Mortgaged Property is located and (ii) a
survey of each Mortgaged Property (including all improvements, easements and
other customary matters thereon reasonably required by the Collateral Agent), as
applicable, for which all necessary fees (where applicable) have been paid with
respect to properties located in the United States of America, which is
(A) complying in all material respects with the minimum detail requirements of
the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) sufficient for such title insurance company to remove all
standard survey exceptions from the title insurance policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Collateral Agent;

(h) evidence of the insurance required by the terms of Section 5.02 hereof; and

(i) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.

“Commitments” shall mean with respect to any Lender, such Lender’s Term Facility
Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Indebtedness for borrowed money and Disqualified Stock of
the Borrower and the Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto), any
severance, relocation or other restructuring expenses, any expenses related to
any New Project or any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to facility closing costs, rebranding costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facility opening and integration
costs, signing, retention or completion bonuses, and expenses or charges related
to any offering of Equity Interests or debt securities of the Borrower, Holdings
or any Parent Entity, any Investment, acquisition, Disposition, recapitalization
or issuance, repayment, refinancing, amendment or modification of Indebtedness
(in each case, whether or not successful), and any fees, expenses, charges or
change in control payments related to the Transactions (including any costs
relating to auditing prior periods, any transition or startup-related expenses,
and Transaction Expenses incurred before, on or after the Closing Date), in each
case, shall be excluded,

(ii) any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
Disposed of, abandoned, closed or discontinued operations or fixed assets shall
be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period
and (B) the Net Income for such period shall include any dividend, distribution
or other payment in cash (or to the extent converted into cash) received by the
referent person or a subsidiary thereof (other than an Unrestricted Subsidiary
of such referent person) from any person in excess of, but without duplication
of, the amounts included in subclause (A),

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries and including the
effects of adjustments to (A) deferred rent, (B) Capitalized Lease Obligations
or other obligations or deferrals attributable to capital spending funds with
suppliers or (C) any other deferrals of income) in component amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

9



--------------------------------------------------------------------------------

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within 12 months
after the Closing Date or the Permitted Change in Control Effective Date, as
applicable, and that are so required to be established or adjusted in accordance
with GAAP or as a result of adoption or modification of accounting policies
shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

(xii) any gain, loss, income, expense or charge resulting from the application
of any LIFO method shall be excluded,

(xiii) any non-cash charges for deferred tax asset valuation allowances shall be
excluded,

(xiv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,

(xv) any deductions attributable to minority interests shall be excluded,

(xvi) (A) the non-cash portion of “straight-line” rent expense shall be
excluded, (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included, (C) the
non-cash amortization of tenant allowances shall be excluded, (D) cash received
from landlords for tenant allowances shall be included and (E) to the extent not
already included in Net Income, the cash portion of sublease rentals received
shall be included (for the avoidance of doubt, the net effect of the adjustments
in this clause (xvi) as well as any related adjustments pursuant to clause
(vii) above shall be to compute rent expense and rental income on a cash basis
for purposes of determining Consolidated Net Income),

(xvii) (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xviii) [reserved], and

 

10



--------------------------------------------------------------------------------

(xix) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any impairment or amortization of the amount of intangible assets
since the Closing Date, determined on a consolidated basis in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 4.02(g), 5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma
Basis after giving effect to any acquisition or Disposition of a person or
assets that may have occurred on or after the last day of such fiscal quarter.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Copyright” shall have the meaning assigned to such term in the Collateral
Agreement.

“Core Trademark” shall mean the U.S. rights of the Borrower or any Subsidiary in
and to the mark “Twinkies.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(b) (i) the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof, except for the operation of clause (x), (y) or
(z) of the second proviso thereof (the “Below Threshold Asset Sale Proceeds”)
and (ii) the aggregate amount of any Declined Proceeds, plus

(c) (i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
from the sale of Equity Interests of the Borrower, Holdings or any Parent Entity
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options), which proceeds have been contributed as common equity to
the capital of the Borrower, and (ii) common Equity Interests of Holdings, the
Borrower or any Parent Entity issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Loan Obligations in right
of payment) of the Borrower or any Subsidiary owed to a person other than the
Borrower or a Subsidiary not previously applied for a purpose other than use in
the Cumulative Credit; provided, that this clause (c) shall exclude sales of
Equity Interests financed as contemplated by Section 6.04(e) or used as
described in clause (ix) of the definition of “EBITDA” and any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b)(i)(C), plus

(d) 100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(c) above); plus

 

11



--------------------------------------------------------------------------------

(e) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus

(f) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(Y), minus

(i) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus

(j) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(k) any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (c) above);

provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (i) and (k) above,
and (B) the Cumulative Credit shall only be increased pursuant to clause
(a) above to the extent that Excess Cash Flow for any Excess Cash Flow Period
exceeds the ECF Threshold Amount (or, with respect to any Excess Cash Flow
Interim Period, a pro rata portion of such amount).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

 

12



--------------------------------------------------------------------------------

(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus

(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv), (a)(v), and (a)(vii) of the definition of
such term.

“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advise funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Fund does not, directly or indirectly, possess the power to
direct or cause the direction of the investment in policies of such entity.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period, plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Declining Lender” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing

 

13



--------------------------------------------------------------------------------

that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend or expect to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

“Discharge of First-Priority Obligations” shall mean the “Discharge” (as defined
in the First Lien/Second Lien Intercreditor Agreement) of “First Lien
Obligations” (as defined in the First Lien/Second Lien Intercreditor Agreement)
(or other analogous term(s) in another Permitted Senior Intercreditor Agreement,
as applicable), except that for purposes of Section 2.11, “First Lien
Obligations” shall not include any First Lien Obligations (as defined in such
Intercreditor Agreement) that are in the nature of revolving loans or letters of
credit or in respect of any Secured Cash Management Agreements (as defined in
the First Lien Credit Agreement) or Secured Hedge Agreements (as defined in the
First Lien Credit Agreement).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

14



--------------------------------------------------------------------------------

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is 91 days after the Latest Maturity
Date in effect at the time of issuance thereof (provided, that only the portion
of the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock).
Notwithstanding the foregoing: (i) any Equity Interests issued to any employee
or to any plan for the benefit of employees of the Borrower or the Subsidiaries
or by any such plan to such employees shall not constitute Disqualified Stock
solely because they may be required to be repurchased by the Borrower in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability and (ii) any class of Equity
Interests of such person that by its terms authorizes such person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Documentation Agents” shall mean, collectively, Credit Suisse Securities (USA)
LLC, UBS Securities LLC, Deutsche Bank Securities Inc., Nomura Securities
International, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

 

15



--------------------------------------------------------------------------------

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and Capitalized Software Expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of SKU assortment
rationalization or inventory, distribution, marketing or sales optimization
programs, slotting fees and first year racking programs, facility closure,
facility or distribution or sales channel consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges),

(v) any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vi) the amount of (x) management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period not
in contravention of this Agreement and (y) salary, bonus and other benefits and
related expenses paid to, or on behalf of, a Metropoulos-related Person (or any
accruals related to such fees and related expenses) during such period not in
contravention of this Agreement,

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, Disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (x) such fees, expenses or charges related to the First
Lien Credit Agreement and this Agreement, (y) any amendment or other
modification of the Obligations or other Indebtedness and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Permitted Securitization Financing,

(viii) the amount of loss or discount in connection with a Permitted
Securitization Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party (other than contributions received from
the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Stock),

(x) non-operating expenses,

 

16



--------------------------------------------------------------------------------

(xi) the amount of any loss attributable to a New Project, until the date that
is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrower and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this clause (xi),

(xii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income”, an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and

(xiii) one-time costs associated with commencing Public Company Compliance;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, Dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA for the fiscal quarter ended September 30, 2014 shall be
deemed to be $52,400,000, EBITDA for the fiscal quarter ended December 31, 2014
shall be deemed to be $46,100,000, EBITDA for the fiscal quarter ended March 31,
2015 shall be deemed to be $46,000,000 and EBITDA for the fiscal quarter ended
June 30, 2015 shall be deemed to be $51,700,000.

“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any hazardous material or to public or employee
health and safety matters (to the extent relating to the environment or
hazardous materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in

 

17



--------------------------------------------------------------------------------

(however designated) equity or ownership of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, and any securities or other rights or interests
convertible into or exchangeable for any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

18



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary payment permitted hereunder of term Indebtedness
during such Applicable Period (other than any voluntary prepayment of the Term
Loans or term indebtedness constituting Other Second Lien Debt, each of which
shall be the subject of Section 2.11(c)) and the amount of any voluntary
payments of revolving Indebtedness to the extent accompanied by permanent
reductions of any revolving facility commitments (other than any voluntary
prepayments of the Revolving Facility Commitment, which shall be the subject of
Section 2.11(c)) during such Applicable Period to the extent an equal amount of
loans thereunder was simultaneously repaid, so long as the amount of such
prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions and other Investments permitted
hereunder (excluding Permitted Investments and intercompany Investments in
Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)),

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments (excluding Permitted Investments and
intercompany Investments in Subsidiaries), that the Borrower or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrower shall deliver a
certificate to the Administrative Agent not later than the date required for the
delivery of the certificate pursuant to Section 2.11(c), signed by a Responsible
Officer of the Borrower and certifying that payments in respect of such Capital
Expenditures, Permitted Business Acquisitions, New Project expenditures or other
permitted Investments are expected to be made in the following Excess Cash Flow
Period, and (ii) any amount so deducted shall not be deducted again in a
subsequent Applicable Period,

(e) Taxes paid in cash by Holdings and its Subsidiaries on a consolidated basis
during such Applicable Period or that will be paid or distributed within six
months after the close of such Applicable Period including the amount of any
distributions pursuant to Section 6.06(b)(iii) and Section 6.06(b)(v) during
such Applicable Period; provided, that with respect to any such amounts to be
paid or distributed after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital (other than any increase
arising from the recognition or de-recognition of any Current Assets or Current
Liabilities upon an acquisition or disposition of a business) of the Borrower
and its Subsidiaries for such Applicable Period and any anticipated increase,
estimated by the Borrower in good faith, for the following Excess Cash Flow
Period,

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted Restricted Payments paid in cash by the Borrower during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),

 

19



--------------------------------------------------------------------------------

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period, and

(l) the amount of (A) any deductions attributable to minority interests that
were added to or not deducted from Net Income in calculating Consolidated Net
Income and (B) EBITDA of joint ventures and minority investees added to
Consolidated Net Income in calculating EBITDA pursuant to the last paragraph of
the definition thereof,

plus, without duplication, (B):

(a) an amount equal to any decrease in Working Capital (other than any decrease
arising from the recognition or de-recognition of any Current Assets or Current
Liabilities upon an acquisition or disposition of a business) of the Borrower
and its Subsidiaries for such Applicable Period,

(b) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(c) to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions or permitted Investments referred to in clause (A)(d) above do not
occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (A)(d) above, the amount
of such Capital Expenditures, Permitted Business Acquisitions or permitted
Investments that were not so made in such following Applicable Period,

(d) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

 

20



--------------------------------------------------------------------------------

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)) or the comparable provision in the First Lien Credit
Agreement), and

(f) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2016.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean the cash and Permitted Investments received
by the Borrower after the Closing Date from: (a) contributions to its common
Equity Interests, and (b) the sale (other than to a Subsidiary of the Borrower
or to any Subsidiary management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Qualified Equity Interests
of the Borrower, in each case designated as Excluded Contributions pursuant to a
certificate of a Responsible Officer of Holdings or the Borrower on or promptly
after the date such capital contributions are made or the date such Equity
Interest is sold, as the case may be.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Applicable
Collateral Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such
Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of such
class;

 

21



--------------------------------------------------------------------------------

(c) in the case of any pledge of voting Equity Interests of any FSHCO (in each
case, that is owned directly by the Borrower or a Subsidiary Loan Party) to
secure the Obligations, any voting Equity Interest of such FSHCO in excess of
65% of the outstanding Equity Interests of such class;

(d) any Equity Interests or Indebtedness to the extent the pledge thereof would
be prohibited by any Requirement of Law;

(e) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), customary non-assignment provisions which are
ineffective under Article 9 of the Uniform Commercial Code or other applicable
Requirements of Law), (B) any organizational documents, joint venture agreement
or shareholder agreement (or other contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);

(f) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary or any Special Purpose Securitization Subsidiary;

(g) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(h) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as determined in good faith by
the Borrower;

(i) any Equity Interests that are set forth on Schedule 1.01(A) to this
Agreement or that have been identified on or prior to the Closing Date in
writing to the Agent by a Responsible Officer of the Borrower and agreed to by
the Administrative Agent;

(j) (x) any Equity Interests owned by Holdings and (y) any Indebtedness owned by
Holdings; and

(k) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):

(a) each Immaterial Subsidiary,

 

22



--------------------------------------------------------------------------------

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Securitization Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of the Obligations, or the Applicable Collateral Agent and
the Borrower reasonably agree that the cost of other consequences of granting
Liens to secure the Obligations are likely to be excessive in relation to the
value to be afforded thereby or (y) providing such a Guarantee or granting such
Liens could reasonably be expected to result in material adverse tax
consequences as determined in good faith by the Borrower,

(i) each Unrestricted Subsidiary, and

(j) with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is attributable to the Administrative
Agent’s, any Lender’s or any other recipient’s failure to comply with
Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.

 

23



--------------------------------------------------------------------------------

“Excluded Trademarks” shall mean the individual Trademark registrations (or
applications for registrations) for the Core Trademark used either (a) in
combination with an immaterial logo, design, word, slogan or other additional
element or (b) in connection with immaterial goods and services, including each
of the Trademark registrations and applications for registrations specified on
Schedule 1.01(F).

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Credit Agreements” shall mean, collectively, (i) the Term Loan Credit
Agreement, dated as of April 9, 2013 and as amended, restated, supplemented or
otherwise modified prior to the Closing Date, by and among the Existing Loan
Parties, the lenders from time to time party thereto and Credit Suisse AG,
Cayman Island Branch, as administrative agent and (ii) the Asset-Based Revolving
Credit Agreement, dated as of April 9, 2013 and as amended, restated,
supplemented or otherwise modified prior to the Closing Date, by and among the
Existing Loan Parties, the lenders from time to time party thereto and UBS AG,
Stamford Branch, as administrative agent.

“Existing Loan Parties” shall mean Parent Holdco, Parent Holdco, with respect to
Series O, Parent Holdco, with respect to Series R, Holdings, the Borrower, HB
Holdings (RE), LLC, a Delaware limited liability company, and New HB Acquisition
(RE), LLC, a Delaware limited liability company.

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there is one Facility (i.e., the Term B Facility) and thereafter,
the term “Facility” may include any other Class of Commitments and the
extensions of credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
Regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of
1.00%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

24



--------------------------------------------------------------------------------

“Fees” shall mean the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer or an
equivalent financial officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller of such person.

“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement dated as of the date hereof by and
between Credit Suisse AG, Cayman Islands Branch, as First-Priority Collateral
Agent (as defined therein), Credit Suisse AG, Cayman Islands Branch, as
Second-Priority Collateral Agent (as defined therein), and the Loan Parties
thereto or such other customary form reasonably acceptable to the Administrative
Agent and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.

“First Lien Credit Agreement” shall mean the First Lien Credit Agreement dated
as of the date hereof among Holdings, the Borrower, as borrower, the lenders
party thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative
agent, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“First Lien Incremental Facilities” shall mean “Incremental Loans” as defined in
the First Lien Credit Agreement.

“First Lien Loan Documents” shall mean the “First Lien Credit Agreement” and the
other “Loan Documents” under and as defined in the First Lien Credit Agreement,
as each such document may be amended, renewed, restated, supplemented or
otherwise modified from time to time.

“First-Priority Collateral Agent” shall mean the “First Lien Facility Agent” (as
defined in the First Lien/Second Lien Intercreditor Agreement (or other
analogous term in another Permitted Senior Intercreditor Agreement, as
applicable)).

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, together with a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Borrower and the applicable
Loan Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

25



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Fund” shall mean (i) prior to a Permitted Change in Control, collectively,
investment funds managed by Affiliates of Apollo Global Management, LLC and
(ii) on and after any Permitted Change in Control, collectively, the Permitted
Acquiror and any investment funds managed by the Permitted Acquiror or any
Affiliates of the Permitted Acquiror.

“Fund Affiliate” shall mean (i) prior to a Permitted Change in Control, (a) each
Affiliate of the Fund that is neither a “portfolio company” (which means a
company actively engaged in providing goods or services to unaffiliated
customers), whether or not controlled, nor a company controlled by a “portfolio
company” and (b) any individual who is a partner or employee of Apollo
Management, L.P. or Apollo Management VII, L.P and (ii) on and after any
Permitted Change in Control, (a) the Permitted Acquiror and/or its Affiliates
and (b) any individual who is a partner or employee of any Person described in
subclause (a) of this clause (ii).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries); provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or

 

26



--------------------------------------------------------------------------------

entered into in connection with any acquisition or Disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.

“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrower in good faith).

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Guarantee Agreement” shall mean the Holdings Guarantee Agreement
(Second Lien) dated as of the Closing Date as may be amended, restated,
supplemented or otherwise modified from time to time, between Holdings and the
Collateral Agent.

“Hypothetical Tax Rate” shall mean for any given taxable period, the highest
hypothetical combined U.S. federal, state and local tax rates for an individual
or corporation resident in the higher of (a) the State of California or (b) the
City and the State of New York, in each case taking into account the
deductibility of state and local income taxes as applicable at the time for
United States federal income tax purposes.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(g), 5.04(a) or 5.04(b), have assets with a value in excess of 5% of
the Consolidated Total Assets or revenues representing in excess of 5% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all Immaterial Subsidiaries as of such date,
did not have assets with a value in excess of 10% of Consolidated Total Assets
or revenues representing in excess of 10% of total revenues of the Borrower

 

27



--------------------------------------------------------------------------------

and the Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof. Each Immaterial
Subsidiary as of the Closing Date shall be set forth in Schedule 1.01(B), and
the Borrower shall update such Schedule from time to time after the Closing Date
as necessary to reflect all Immaterial Subsidiaries at such time (the selection
of Subsidiaries to be added to or removed from such Schedule to be made as the
Borrower may determine).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at the time of the establishment of the
commitments in respect of the Indebtedness to be incurred utilizing this
definition (or, at the option of the Borrower, at the time of incurrence of such
Indebtedness), the sum of:

(i) the excess (if any) of (a) $150,000,000 over (b) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments established after the
Closing Date and prior to such time pursuant to Section 2.21 utilizing this
clause (i) (other than Incremental Term Loan Commitments in respect of
Refinancing Term Loans or Extended Term Loans), (y) the aggregate principal
amount of Indebtedness outstanding pursuant to Section 6.01(z) at such time that
was incurred utilizing this clause (i) and (z) the aggregate principal amount of
First Lien Incremental Facilities then outstanding utilizing clause (i) of the
definition of “Incremental Amount” under the First Lien Credit Agreement; plus

(ii) any amounts so long as immediately after giving effect to the establishment
of the commitments in respect thereof utilizing this clause (ii) (or, at the
option of the Borrower, immediately after giving effect to the incurrence of the
Incremental Loans thereunder) (and assuming commitments for Incremental Term
Loans are fully drawn unless such commitments are otherwise terminated; provided
that for the purposes of testing any financial ratio hereunder such commitments
for Incremental Term Loans will be assumed as fully drawn until such Incremental
Term Loans are drawn or such commitments have otherwise been terminated) and the
use of proceeds of the loans thereunder, the Net Secured Leverage Ratio on a Pro
Forma Basis is not greater than 6.30 to 1.00; provided that, for purposes of
this clause (ii), net cash proceeds of Incremental Loans incurred at such time
shall not be netted against the applicable amount of Consolidated Debt for
purposes of such calculation of the Net Secured Leverage Ratio.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment.

“Incremental Loan” shall mean an Incremental Term Loan.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

 

28



--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of
credit, (h) the principal component of all obligations of such person in respect
of bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade and other ordinary-course payables, accrued
expenses, and intercompany liabilities arising in the ordinary course of
business, (B) prepaid or deferred revenue, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP, (E) obligations in respect
of Third Party Funds or (F) in the case of the Borrower and its Subsidiaries,
(I) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (II) intercompany liabilities in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness limits the liability of
such person in respect thereof. To the extent not otherwise included,
Indebtedness shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” in writing to the Arrangers by Holdings or the Borrower on or prior to
the Closing Date, and (ii) the persons as may be identified in writing to the
Administrative Agent by the Borrower from time to time thereafter (in the case
of this clause (ii)) in respect of bona fide business competitors of the
Borrower (in the good

 

29



--------------------------------------------------------------------------------

faith determination of the Borrower), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Interest Expense, in each case, for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding amortization of deferred financing fees and original issue discount,
debt issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees and non-cash interest expense attributable to
movement in mark to market of obligations in respect of Hedging Agreements or
other derivatives (in each case permitted hereunder) under GAAP, (b) capitalized
interest of such person, and (c) commissions, discounts, yield and other fees
and charges incurred in connection with any Permitted Securitization Financing
which are payable to any person other than the Borrower or a Subsidiary Loan
Party. For purposes of the foregoing, gross interest expense shall be determined
after giving effect to any net payments made or received and costs incurred by
the Borrower and the Subsidiaries with respect to Hedging Agreements, and
interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with
Section 2.10 or 2.11 and (b) with respect to any ABR Loan, the last Business Day
of each calendar quarter.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one, two,
three or six months thereafter (or 12 months, if at the time of the relevant
Borrowing, all relevant Lenders agree to make interest periods of such length
available or, if agreed to by the Administrative Agent, any shorter period), as
the Borrower may elect; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day

 

30



--------------------------------------------------------------------------------

unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to any Eurocurrency Borrowing, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IPO Entity” shall have the meaning set forth in the definition of “Qualified
IPO”.

“Joint Bookrunners” shall mean, collectively, Credit Suisse Securities (USA)
LLC, UBS Securities LLC, Deutsche Bank Securities Inc., Nomura Securities
International, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall mean any Indebtedness that is subordinated in right of
payment to the Loan Obligations.

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are pari
passu in right of security with the Term B Loans) pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to be pari passu with other Junior Liens, and that Indebtedness secured by
Junior Liens may have Liens that are senior in priority to, or pari passu with,
or junior in priority to, other Liens constituting Junior Liens).

“Latest Maturity Date” shall mean, at any date of determination, the latest Term
Facility Maturity Date then in effect on such date of determination.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lenders Presentation” shall mean the Presentation to Lenders dated July 16,
2015, as modified or supplemented prior to the Closing Date.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
Dollar deposits (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark

 

31



--------------------------------------------------------------------------------

Administration (or its successor) as an authorized information vendor for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
Interpolated Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) the First Lien/Second Lien Intercreditor Agreement, (vi) any
other Intercreditor Agreement, (vii) any Note issued under Section 2.09(e) and
(viii) solely for the purposes of Sections 4.02 and 7.01 hereof, the
Administrative Agent Fee Letter.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of the Borrower owed under or
pursuant to this Agreement and each other Loan Document, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower, Holdings or any Parent Entity, as
the case may be, was approved by a vote of a majority of the directors of the
Borrower, Holdings or any Parent Entity, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower, Holdings or any Parent Entity, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

 

32



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of the IPO Entity on the date of the declaration of the relevant Restricted
Payment multiplied by (ii) the arithmetic mean of the closing prices per share
of the common (or common equivalent) Equity Interests for the 30 consecutive
trading days immediately preceding the date of declaration of such Restricted
Payment.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

“Material First Lien Indebtedness” shall mean (a) Indebtedness outstanding under
the First Lien Credit Agreement and (b) any Material Indebtedness secured by
Liens on the Collateral that are Senior Liens.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $72,000,000; provided that in no event shall any Permitted
Securitization Financing be considered Material Indebtedness.

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property now
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith;
provided, that “Material Real Property” shall not include (i) any Real Property
in respect of which the Borrower or a Subsidiary Loan Party does not own the
land in fee simple or (ii) any Real Property which the Borrower or a Subsidiary
Loan Party leases to a third party.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Metropoulos Trusts” shall mean, collectively, the Evan Metropoulos 2009 Trust,
The J. Daren Metropoulos 2009 Trust and The 2009 Metropoulos Family Trust.

“Metropoulos-related Persons” shall mean (a) the Metropoulos Trusts, (b) each of
the direct and indirect beneficiaries, subsidiaries and Affiliates of the
Metropoulos Trusts, (c) C. Dean Metropoulos or any of his Affiliates or (d) any
Permitted Transferee of any of the foregoing.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are identified as such on
Schedule 1.01(E) (the “Closing Date Mortgaged Properties”) and each additional
Material Real Property encumbered by a Mortgage pursuant to Section 5.10.

 

33



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit F (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters) or in such other form as is reasonably satisfactory to the
Collateral Agent and the Borrower, in each case, as amended, supplemented or
otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net First Lien Leverage Ratio” shall mean on any date, the ratio of (A) (i) the
aggregate principal amount of any Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date that is then secured by Liens that are Senior Liens less
(ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the Borrower and its Subsidiaries as of the last day of such Test
Period, to (B) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided, that the Net First Lien Leverage Ratio
shall be determined for the relevant Test Period on a Pro Forma Basis.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale under Section 6.05(g), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
prepayments of Indebtedness or other obligations secured by Senior Liens made
with such proceeds, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents and the First Lien Loan Documents) on such asset, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) Taxes paid or payable (in the good faith
determination of the Borrower) as a result thereof, and (iii) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) or (ii) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if Holdings or the Borrower shall deliver a
certificate of a Responsible Officer of Holdings or the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use any portion of such proceeds,
within 12 months of such receipt, to

 

34



--------------------------------------------------------------------------------

acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12 month period but within such 12 month period are
contractually committed to be used, then such remaining portion if not so used
within six months following the end of such 12 month period shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided,
further, that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$18,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds), (y) no net cash proceeds calculated in
accordance with the foregoing shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such net cash proceeds otherwise constituting
Net Proceeds pursuant to the foregoing clause (x) in such fiscal year shall
exceed $36,000,000 (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds) and (z) if at the time of receipt of such
net cash proceeds or at any time during the 12-month (or 18-month, as
applicable) reinvestment period contemplated by the immediately preceding
proviso, if Holdings or the Borrower shall deliver a certificate of a
Responsible Officer of Holdings or the Borrower to the Administrative Agent
certifying that on a Pro Forma Basis immediately after giving effect to the
Asset Sale and the application of the proceeds thereof, the Net First Lien
Leverage Ratio is less than or equal to 3.3 to 1.00, up to $60,000,000 such net
cash proceeds shall not constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date and (y) the aggregate
principal amount of any other Consolidated Debt of the Borrower and its
Subsidiaries as of the last day of such Test Period that is then secured by
Liens on Collateral less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net Secured Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

“Net Total Leverage Ratio” shall mean on any date, the ratio of (A) (i) the sum
of, without duplication, (x) the aggregate principal amount of any Consolidated
Debt consisting of Loan Obligations outstanding as of the last day of the Test
Period most recently ended as of such date and (y) the aggregate principal
amount of any other Consolidated Debt of the Borrower and its Subsidiaries as of
the last day of such Test Period less (ii) without duplication, the Unrestricted
Cash and unrestricted Permitted Investments of the Borrower and its Subsidiaries
as of the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net Total Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

 

35



--------------------------------------------------------------------------------

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean (x) each plant, facility or branch which is either a
new plant, facility or branch or an expansion, relocation, remodeling or
substantial modernization of an existing plant, facility or branch owned by the
Borrower or the Subsidiaries which in fact commences operations and (y) each
creation (in one or a series of related transactions) of a business unit or
product line to the extent such business unit or product line commences
operations or each expansion (in one or a series of related transactions) of
business into a new market or distribution or sales channel.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean the Loan Obligations.

“OFAC” shall have the meaning provided in Section 3.25(b).

“Other Second Lien Debt” shall mean obligations secured by Other Second Liens.

“Other Second Liens” shall mean Liens on the Collateral that are pari passu with
the Liens thereon securing the Term B Loans (and other Loan Obligations that are
pari passu in right of security with the Term B Loans) pursuant to a Permitted
Pari Passu Intercreditor Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).

“Parent Entity” shall mean any direct or indirect parent of the Borrower. For
the avoidance of doubt, “Parent Entity” shall include Hostess Management, LLC,
Hostess Holdings, L.P. and their respective parent companies.

“Parent Guarantee Agreement” shall mean the Parent Guarantee Agreement (Second
Lien) dated as of the Closing Date as may be amended, restated, supplemented or
otherwise modified from time to time, between Parent Holdco and the Collateral
Agent.

“Parent Holdco” shall mean Hostess Holdco, LLC, a Delaware limited liability
company.

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

36



--------------------------------------------------------------------------------

“Patent” shall have the meaning assigned to such term in the Collateral
Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Acquiror” shall have the meaning assigned to such term in the
definition of “Permitted Change in Control.”

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person or division or line of business previously acquired
in a Permitted Business Acquisition), if immediately after giving effect
thereto: (i) no Event of Default under clause (b), (c), (h) or (i) of
Section 7.01 shall have occurred and be continuing or would result therefrom,
provided, however, that with respect to a proposed acquisition pursuant to an
executed acquisition agreement, at the option of the Borrower, the determination
of whether such an Event of Default shall exist shall be made solely at the time
of the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) [reserved]; (iv) any acquired or newly
formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party; and (vi) the aggregate cash consideration in respect of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests of persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties, in each case
upon consummation of such acquisition, shall not exceed the greater of
(x) $180,000,000 and (y) 0.96 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period (excluding for purposes of the
calculation in this clause (vi), (A) any such assets or Equity Interests that
are no longer owned by the Borrower or any of its Subsidiaries and
(B) acquisitions and investments made at a time when, immediately after giving
effect thereto, the Net First Lien Leverage Ratio on a Pro Forma Basis would not
exceed 5.7 to 1.00, which acquisitions and investments shall be permitted under
this clause (vi) without regard to such calculation).

“Permitted Change in Control” means any acquisition or other transaction
consummated on or prior to the 18-month anniversary of the Closing Date (the
date of such consummation, the “Permitted Change in Control Effective Date”) by
a person (such person, the “Permitted Acquiror”) that would otherwise constitute
a Change in Control so long as:

(a) immediately prior to and after giving effect to the execution of the
acquisition agreement with respect to the transaction comprising the Permitted
Change in Control, no Default or Event of Default shall exist;

(b) the enterprise value in respect of the transaction comprising the Permitted
Change in Control is greater than or equal to $2,000,000,000, at least 30% of
which is accounted for by the sum of (i) all direct or indirect cash funded by
the Permitted Acquiror in the transaction and (ii) Equity Interests of Parent
and its subsidiaries that will be retained, rolled over or converted by
Permitted Holders in connection with such Permitted Change in Control;

 

37



--------------------------------------------------------------------------------

(c) the Net Total Leverage Ratio, on a Pro Forma Basis after giving effect to
the transaction comprising the Permitted Change in Control (including any
Indebtedness incurred in connection therewith and any dividend paid pursuant to
the last paragraph of Section 6.06), shall be no greater than 6.30 to 1.00;

(d) neither the Permitted Acquiror nor any of its Subsidiaries or, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Permitted Acquiror or any of its Subsidiaries is currently the subject of
any U.S. sanctions administered by OFAC;

(e) such Permitted Change in Control shall be effected in all material respects
in accordance with any applicable Requirement of Law;

(f) at least 15 days prior to any such Permitted Change in Control, the Borrower
shall have delivered notice and a brief description thereof to the
Administrative Agent, including the identity of the Permitted Acquiror, which
notice the Administrative Agent will promptly communicate to the Lenders;

(g) on or prior to the Permitted Change in Control Effective Date, the Permitted
Acquiror shall have provided to the Administrative Agent all information related
to the Permitted Acquiror reasonably requested in writing by the Administrative
Agent not less than 10 Business Days prior to the Permitted Change in Control
Effective Date and mutually agreed to be required under “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
be obtained by the Administrative Agent or any Lender; and

(h) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower and/or the Permitted Acquiror, as
applicable, stating that the requirements set forth in clauses (a) through
(e) above have been satisfied.

“Permitted Change in Control Effective Date” shall have the meaning assigned to
such term in the definition of “Permitted Change in Control.”

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

“Permitted Holders” shall mean (i) the Co-Investors (and each person to whom any
Co-Investor transfers Equity Interests of the Borrower, Holdings or any Parent
Entity in connection with the primary equity syndication following the Closing
Date), (ii) any person that has no material assets other than the Equity
Interests of the Borrower, Holdings or any Parent Entity and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clause (i) and this clause (ii), beneficially
owns more than 50% (or, following a Qualified IPO, the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clause (i)
and this clause (ii)) on a fully diluted basis of the voting Equity Interests
thereof and (iii) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clause (i) and clause (ii) and
that, directly or indirectly, hold or acquire beneficial ownership of the voting
Equity

 

38



--------------------------------------------------------------------------------

Interests of the Borrower (a “Permitted Holder Group”), so long as (1) each
member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by such member and (2) no
person or other “group” (other than the other Permitted Holders specified in
clause (i) and clause (ii)) beneficially owns more than 50% (or, following a
Qualified IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clause (i)) on a fully diluted basis of the
voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.50% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

 

39



--------------------------------------------------------------------------------

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (and other Loan Obligations that are pari passu in right of security with
the Term B Loans) (including, for the avoidance of doubt, junior Liens pursuant
to Section 2.21(b)(ii), either (as the Borrower shall elect) (x) an
intercreditor agreement not materially less favorable to the Lenders vis-à-vis
such junior Liens than the First Lien/Second Lien Intercreditor Agreement (as
determined by the Borrower in good faith) is to the Lenders under (and as
defined in) the First Lien Credit Agreement or (y) another intercreditor
agreement the terms of which are consistent with market terms governing security
arrangements for the sharing of liens on a junior basis at the time such
intercreditor agreement is proposed to be established in light of the type of
Indebtedness to be secured by such liens, as determined by the Administrative
Agent and the Borrower in the exercise of reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower or
any of the Subsidiaries as an Assignee, as accepted by the Administrative Agent
(if required by Section 9.04) in the form of Exhibit G or such other form as
shall be approved by the Administrative Agent and the Borrower (such approval
not to be unreasonably withheld or delayed).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Loans (and other Loan Obligations that are pari passu in right of
security with the Term B Loans), either (as the Borrower shall elect) (x) the
Second Lien/Second Lien Intercreditor Agreement, (y) another intercreditor
agreement not materially less favorable to the Lenders vis-à-vis such pari passu
Liens than the Second Lien/Second Lien Intercreditor Agreement (as determined by
the Borrower in good faith) or (z) another intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens on a pari passu basis at the time such intercreditor agreement
is proposed to be established in light of the type of Indebtedness to be secured
by such liens, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), (i) the final maturity date

 

40



--------------------------------------------------------------------------------

of such Permitted Refinancing Indebtedness is on or after the earlier of (x) the
final maturity date of the Indebtedness being Refinanced and (y) the Latest
Maturity Date in effect at the time of incurrence thereof and (ii) the Weighted
Average Life to Maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the lesser of (i) the Weighted Average Life to Maturity of the
Indebtedness being Refinanced and (ii) the Weighted Average Life to Maturity of
the Class of Term Loans then outstanding with the greatest remaining Weighted
Average Life to Maturity, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms in the aggregate not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not (or would not have been) obligated with respect to
the Indebtedness being so Refinanced (except that a Loan Party may be added as
an additional obligor) and (e) if the Indebtedness being Refinanced is secured
by Liens on any Collateral (whether senior to, equally and ratably with, or
junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) so long as it complies with Section 6.02.

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold to or
financed by one or more Special Purpose Securitization Subsidiaries, and
(ii) such Special Purpose Securitization Subsidiaries finance their acquisition
of such Securitization Assets or interests therein, or the financing thereof, by
selling or borrowing against Securitization Assets and any Hedging Agreements
entered into in connection with such Securitization Assets; provided, that
recourse to the Borrower or any Subsidiary (other than the Special Purpose
Securitization Subsidiaries) in connection with such transactions shall be
limited to the extent customary (as determined by the Borrower in good faith)
for similar transactions in the applicable jurisdictions (including, to the
extent applicable, in a manner consistent with the delivery of a “true
sale”/“absolute transfer” opinion with respect to any transfer by the Borrower
or any Subsidiary (other than a Special Purpose Securitization Subsidiary)).

“Permitted Senior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be senior to the Liens securing the Term B
Loans (and other Loan Obligations pari passu in right of security with the Term
B Loans), either (as the Borrower shall elect) (x) the First Lien/Second Lien
Intercreditor Agreement if such Liens secure “First Lien Obligations” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such senior Liens than the First Lien/Second
Lien Intercreditor Agreement (as determined by the Borrower in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a
senior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such liens, as
determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

“Permitted Transferees” shall mean, with respect to any person that is a natural
person (and any Permitted Transferee of such person), (x) such person’s
immediate family, including his or her spouse, ex-spouse, children, stepchildren
and their respective lineal descendants and (y) any trust or other legal entity
the beneficiary of which is such person’s immediate family, including his or her
spouse, ex-spouse, children, stepchildren or their respective lineal descendants
and which is controlled by such person.

 

41



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Credit Suisse AG Cayman Islands Branch, as its prime rate in effect at
its principal office in New York City.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
the Borrower or any of its Subsidiaries that the Borrower or any of the
Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI, occurring during the Reference Period or thereafter
and through and including the date upon which the relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Securitization
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to Section 2.21 or Article VI, occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated) shall be deemed to have been issued,

 

42



--------------------------------------------------------------------------------

incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods, and (z) in giving effect to clause (i) above with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period,
taking into account any seasonality adjustments determined by the Borrower in
good faith, and (iii) (A) for any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) for any designation of a Subsidiary as
an Unrestricted Subsidiary, effect shall be given to such designation and all
other designations of Subsidiaries as Unrestricted Subsidiaries after the first
day of the relevant Reference Period and on or prior to the date of the then
applicable designation of a Subsidiary as an Unrestricted Subsidiary,
collectively.

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions) and (2) all adjustments of the type used in
connection with the calculation of “Pro Forma Adjusted EBITDA” as set forth in
the Lenders Presentation to the extent such adjustments, without duplication,
continue to be applicable to such Reference Period.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent 12-month period immediately prior to the date of
determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Lenders Presentation and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.

 

43



--------------------------------------------------------------------------------

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity (the “IPO Entity”)
which generates (individually or in the aggregate together with any prior
underwritten public offering) gross cash proceeds of at least $75,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Securitization Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Securitization Documents (but excluding any such
collections used to make payments of items included in clause (c) of the
definition of “Interest Expense”); provided, however, that if all or any part of
such Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) (i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
substantially simultaneously with the issuance thereof or (ii) 90% of the Net
Proceeds of any other Refinancing Notes are used to permanently reduce Loans
substantially simultaneously with the issuance thereof; (b) the principal amount
(or accreted value, if applicable) of such Refinancing Notes does not

 

44



--------------------------------------------------------------------------------

exceed the principal amount (or accreted value, if applicable) of the aggregate
portion of the Loans so reduced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses); (c) the final maturity date of such
Refinancing Notes is on or after the Term Facility Maturity Date of the Term
Loans so reduced; (d) the Weighted Average Life to Maturity of such Refinancing
Notes is greater than or equal to the Weighted Average Life to Maturity of the
Term Loans so reduced; (e) in the case of Refinancing Notes in the form of notes
issued under an indenture, the terms thereof do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Term
Facility Maturity Date of the Term Loans so reduced (other than customary offers
to repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (f) the other terms of such Refinancing Notes (other than interest
rates, fees, floors, funding discounts and redemption or prepayment premiums and
other pricing terms), taken as a whole, are substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than the terms,
taken as a whole, applicable to the Term B Loans (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date in effect
at the time such Refinancing Notes are issued or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrower in good
faith (or, if more restrictive, the Loan Documents are amended to contain such
more restrictive terms to the extent required to satisfy the foregoing
standard); (g) there shall be no obligor in respect of such Refinancing Notes
that is not a Loan Party; and (h) Refinancing Notes that are secured by
Collateral shall be subject to the provisions of a Permitted Pari Passu
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
trustees, officers, employees, agents and advisors of such person and such
person’s Controlled or Controlling Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

45



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that, taken together, represent more than 50% of the sum of all Loans
outstanding at such time; provided, that (i) the Loans of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time and (ii) the
portion of any Term Loans held by Debt Fund Affiliate Lenders in the aggregate
in excess of 49.9% of the Required Amount of Loans shall be disregarded in
determining Required Lenders at any time. For purposes of the foregoing,
“Required Amount of Loans” shall mean, at any time, the amount of Loans required
to be held by Lenders in order for such Lenders to constitute “Required Lenders”
(without giving effect to the foregoing clause (ii)).

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that with respect to an Applicable Period (commencing with the
Applicable Period ending December 31, 2016) if (x) the Net Secured Leverage
Ratio as at the end of such Applicable Period is greater than 5.50 to 1.00 and
(y) the Revolving Facility Credit Exposure (as defined in the First Lien Credit
Agreement) is greater than zero, such percentage shall be 75%; provided,
further, that (a) if the Net Secured Leverage Ratio as at the end of the
Applicable Period is less than or equal to 5.00 to 1.00, such percentage shall
be 25% and (b) if the Net Secured Lien Leverage Ratio as at the end of the
Applicable Period is less than or equal to 4.50 to 1.00, such percentage shall
be 0%.

“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.08(b)).

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

“Retained Excess Cash Flow Overfunding” shall mean, at any time of
determination, in respect of any Excess Cash Flow Period, the amount, if any, by
which the portion of the Cumulative Credit attributable to the Retained
Percentage of Excess Cash Flow for all Excess Cash Flow Interim Periods used in
such Excess Cash Flow Period exceeds the actual Retained Percentage of Excess
Cash Flow for such Excess Cash Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

 

46



--------------------------------------------------------------------------------

“Revolving Facility Commitment” shall mean “Revolving Facility Commitment” as
defined in the First Lien Credit Agreement.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fee payments and
other revenues related to franchise agreements, (c) royalty and other similar
payments made related to the use of trade names and other intellectual property,
business support, training and other services, (d) revenues related to
distribution and merchandising of the products of the Borrower and its
Subsidiaries, (e) rents, real estate taxes and other non-royalty amounts due
from franchisees, (f) intellectual property rights relating to the generation of
any of the foregoing types of assets, (g) parcels of or interests in real
property, together with all easements, hereditaments and appurtenances thereto,
all improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof, and (h) any other assets and property to
the extent customarily included in securitization transactions of the relevant
type in the applicable jurisdictions (as determined by the Borrower in good
faith).

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement), and each of the
security agreements, pledge agreements and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.

“Senior Liens” shall mean Liens on the Collateral that are senior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are pari
passu in right of security with the Term B Loans) (it being understood that
Senior Liens are not required to be pari passu with other Senior Liens, and that
Indebtedness secured by Senior Liens may have Liens that are senior in priority
to, or pari passu with, or junior in priority to, other Liens constituting
Senior Liens).

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

 

47



--------------------------------------------------------------------------------

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries (other than Special Purpose Securitization
Subsidiaries) in the event Holdings (prior to a Qualified IPO), the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law) and (ii) any subsidiary of a Special Purpose
Securitization Subsidiary.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the person acting in such capacity
as the spot rate for the purchase by such person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m., Local Time on the date three Business Days prior to the date as of
which the foreign exchange computation is made or if such rate cannot be
computed as of such date such other date as the Administrative Agent shall
reasonably determine is appropriate under the circumstances; provided, that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

 

48



--------------------------------------------------------------------------------

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
(Second Lien) dated as of the Closing Date as may be amended, restated,
supplemented or otherwise modified from time to time, between each Subsidiary
Loan Party and the Collateral Agent.

“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Subsidiary of
the Borrower that may be designated by the Borrower (by way of delivering to the
Collateral Agent a supplement to the Collateral Agreement and a supplement to
the Subsidiary Guarantee Agreement, in each case, duly executed by such
Subsidiary) in its sole discretion from time to time to be a guarantor in
respect of the Obligations and the obligations in respect of the Loan Documents,
whereupon such Subsidiary shall be obligated to comply with the other
requirements of Section 5.10(d) as if it were newly acquired.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” shall mean collectively, Credit Suisse Securities (USA)
LLC, UBS Securities LLC, Deutsche Bank Securities Inc., Nomura Securities
International, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean August 3, 2023.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$300,000,000.

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

 

49



--------------------------------------------------------------------------------

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated and (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due).

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ending June 30, 2015.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.

“Trademark” shall have the meaning assigned to such term in the Collateral
Agreement.

“Trademark Disposition” shall mean to convey, sell, assign, transfer or
otherwise dispose of the Core Trademark, other than by way of granting
nonexclusive licenses to use the Core Trademark.

“Transaction Documents” shall mean the Loan Documents and the First Lien Loan
Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the First
Lien Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents and the initial borrowings hereunder; (b) the execution, delivery and
performance of the First Lien Loan Documents, the creation of the Liens pursuant
to the First Lien Loan Documents and the initial borrowings thereunder; (c) the
repayment in full of, and the termination of all obligations and commitments
under, the Existing Credit Agreements (other than Existing Roll-Over Letters of
Credit (as defined in the First Lien Credit Agreement) and cash collateralized
letters of credit); (d) the distribution of the Closing Date Dividend; and
(e) the payment of all fees and expenses to be paid and owing in connection with
the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

50



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or Permitted Investments of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04, and
(c) without duplication of clause (b), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04, and (3) any subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (ii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clause (i).

“Upfront Fee” shall have the meaning assigned to such term in Section 2.12(b).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

 

51



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
changes in GAAP after the Closing Date, any lease of the Borrower or the
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries at the time of its incurrence of such lease, that
would be characterized as an operating lease under GAAP in effect on the Closing
Date (whether such lease is entered into before or after the Closing Date) shall
not constitute Indebtedness or a Capitalized Lease Obligation of the Borrower or
any Subsidiary under this Agreement or any other Loan Document as a result of
such changes in GAAP.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent in accordance with this Agreement. No Default or Event of
Default shall arise as a result of any limitation

 

52



--------------------------------------------------------------------------------

or threshold set forth in Dollars in Article VI or clause (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

Section 1.05 [Reserved].

Section 1.06 [Reserved].

Section 1.07 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day

Section 1.08 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans in Dollars to the Borrower on the
Closing Date in an aggregate principal amount not to exceed its Term B Loan
Commitment,

(b) [reserved],

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment,

(d) [reserved], and

(e) amounts of Term B Loans borrowed under Section 2.01(a) or Section 2.01(c)
that are repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

 

53



--------------------------------------------------------------------------------

(c) Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five (with an additional two
for each new Class, up to a maximum of 10) Eurocurrency Borrowings outstanding
under all Term Facilities at any time. Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Term Facility Maturity Date for such Class.

Section 2.03 Requests for Borrowings. To request a Term Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m. Local Time, on the Business Day of the
proposed Borrowing; provided, that, to request a Eurocurrency Borrowing or ABR
Borrowing on the Closing Date, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 5:00 p.m., Local Time, one
Business Day prior to the Closing Date (or such later time as the Administrative
Agent may agree). Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic means to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term B Loans, Refinancing
Term Loans or Other Term Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) [reserved]; and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 [Reserved].

 

54



--------------------------------------------------------------------------------

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) the Federal
Funds Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans at such time. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

55



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination of Commitments. On the Closing Date (after giving
effect to the funding of the Term B Loans to be made on such date), the Term B
Loan Commitments of each Lender as of the Closing Date will terminate.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

56



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

Section 2.10 Repayment of Term Loans. (a) Subject to the other clauses of this
Section 2.10 and to Section 9.08(e),

(i) the Borrower shall repay Term B Loans incurred on the Closing Date on the
applicable Term Facility Maturity Date in an amount equal to the then unpaid
principal amount of such Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made, the Borrower shall
repay such Incremental Term Loans on the dates and in the amounts set forth in
the related Incremental Assumption Agreement; and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) [Reserved].

(c) Prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be allocated to the Class or Classes of Term Loans
determined pursuant to Section 2.10(d); provided, that any Lender, at its
option, may elect to decline any such prepayment of any Term Loan held by it if
it shall give written notice to the Administrative Agent thereof by 5:00 p.m.
Local Time at least three Business Days prior to the date of such prepayment
(any such Lender, a “Declining Lender”) and on the date of any such prepayment,
any amounts that would otherwise have been applied to prepay Term Loans owing to
Declining Lenders (such amounts, together with (but without duplication of) such
amounts under any comparable provision of the First Lien Credit Agreement, the
“Declined Proceeds”) shall instead be retained by the Borrower for application
for any purpose not prohibited by this Agreement, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of

 

57



--------------------------------------------------------------------------------

outstanding Term B Loans and Other Term Loans, if any; provided, that, subject
to the pro rata application to Loans outstanding within any Class of Term Loans,
the Borrower may allocate such prepayment in its discretion among the Class or
Classes of Term Loans as the Borrower may specify (so long as such allocation
complies with Section 2.21(b) or Section 2.21(f), as applicable). Prior to any
prepayment of any Loan under any Facility hereunder, the Borrower shall select
the Borrowing or Borrowings under the applicable Facility to be prepaid and
shall notify the Administrative Agent by telephone (confirmed by electronic
means) of such selection not later than 2:00 p.m., Local Time, (i) in the case
of an ABR Borrowing, at least one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days (or, in the case of prepayments under Section 2.11(a), one
Business Day) before the scheduled date of such prepayment (or, in each case
such shorter period acceptable to the Administrative Agent); provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing. All repayments of
Loans shall be accompanied by accrued interest on the amount repaid to the
extent required by Section 2.13(d).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(d); provided that:

(i) (x) in the event of any optional prepayments of the Term B Loans incurred on
the Closing Date made pursuant to this Section 2.11(a) (except for prepayments
in compliance with Section 2.11(e)), (y) in the event of mandatory prepayments
with Net Proceeds of Indebtedness incurred by the Borrower or any Subsidiary or
(z) in connection with the removal of any Non-Consenting Lender who is a Lender
of the Term B Loans incurred on the Closing Date, in each case, prior to the
first anniversary of the Closing Date, the Borrower shall pay to the applicable
Lenders with respect to such Term B Loans a prepayment premium equal to 2% of
the aggregate principal amount of the Term B Loans so prepaid (or, following a
Qualified IPO, a prepayment premium equal to 1% of the aggregate principal
amount of the Term B Loans so prepaid);

(ii) (x) in the event of any optional prepayments of the Term B Loans incurred
on the Closing Date made pursuant to this Section 2.11(a) (except for
prepayments in compliance with Section 2.11(e)), (y) in the event of mandatory
prepayments with Net Proceeds of Indebtedness incurred by the Borrower or any
Subsidiary or (z) in connection with the removal of any Non-Consenting Lender
who is a Lender of the Term B Loans incurred on the Closing Date, in each case,
on or after the first anniversary of the Closing Date and prior to the second
anniversary of the Closing Date, the Borrower shall pay to the applicable
Lenders with respect to such Term B Loans a prepayment premium equal to 1% of
the aggregate principal amount of the Term B Loans so prepaid; provided,
however, that no such prepayment premium shall be due under this clause (ii) for
any prepayment following a Qualified IPO; and

(iii) (x) in the event of any optional prepayments of the Term B Loans incurred
on the Closing Date made pursuant to this Section 2.11(a), (y) in the event of
mandatory prepayments with Net Proceeds of Indebtedness incurred by the Borrower
or any Subsidiary or (z) in connection with the removal of any Non-Consenting
Lender who is a Lender of the Term B Loans incurred on the Closing Date, in each
case, made on or after the second anniversary of the Closing Date, no prepayment
premium shall be due.

 

58



--------------------------------------------------------------------------------

(b) The Borrower shall apply all Net Proceeds received after the occurrence of
the Discharge of First-Priority Obligations promptly upon receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Other Second Lien Debt, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, (A) the numerator of which is the outstanding principal amount
of such Other Second Lien Debt and (B) the denominator of which is the sum of
the outstanding principal amount of such Other Second Lien Debt and the
outstanding principal amount of all Classes of Term Loans.

(c) Not later than five Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period ended after the occurrence of the
Discharge of First-Priority Obligations, the Borrower shall calculate Excess
Cash Flow for such Excess Cash Flow Period and, if and to the extent the amount
of such Excess Cash Flow exceeds $1,000,000 (the “ECF Threshold Amount”), the
Borrower shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of the incurrence of funded term Indebtedness, the sum of
(A) the amount of any voluntary payments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary payments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
(x) Term Loans and other term Indebtedness secured by Senior Liens (it being
understood that the amount of any such payment constituting a below-par
Permitted Loan Purchase shall be calculated to equal the amount of cash used and
not the principal amount deemed prepaid therewith) and (y) Other Second Lien
Debt (provided that in the case of the prepayment of any revolving Indebtedness
there was a corresponding reduction in commitments; provided, further, that the
maximum amount of each such prepayment of Other Second Lien Debt that may be
counted for purposes of this clause (A)(y) shall not exceed the amount that
would have been prepaid in respect of such Other Second Lien Debt if such
prepayment had been applied on a ratable basis among the Term Loans and such
Other Second Lien Debt (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate principal amount of such Other Second
Lien Debt on the date of such prepayment)) and (B) the amount of any permanent
voluntary reductions during such Excess Cash Flow Period (plus, without
duplication of any amounts previously deducted under this clause (B), the amount
of any permanent voluntary reductions after the end of such Excess Cash Flow
Period but before the date of prepayment under this clause (c)) of Revolving
Facility Commitments and/or any other revolving credit facility secured by
Senior Liens not prohibited hereunder to the extent that an equal amount of
loans under the First Lien Credit Agreement and/or such other revolving credit
facility was simultaneously repaid, (I) to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10 or (II) to prepay Term Loans in accordance
with clauses (c) and (d) of Section 2.10 and to prepay any Other Second Lien
Debt in accordance with the agreement(s) governing such Other Second Lien Debt
so long as the prepayments under this clause (II) are applied in a manner such
that the Term Loans are prepaid on at least a ratable basis (determined based on
the aggregate outstanding principal amount of Term Loans and the aggregate
outstanding principal amount of such Other Second Lien Debt being prepaid under
this clause (II) on the date of such prepayments). Such calculation will be set
forth in a certificate signed by a Financial Officer of the Borrower delivered
to the Administrative Agent setting forth the amount, if any, of Excess Cash
Flow for such fiscal year, the amount of any required prepayment in respect
thereof and the calculation thereof in reasonable detail.

 

59



--------------------------------------------------------------------------------

(d) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary would
otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) but is prohibited, restricted or delayed by applicable local law
from being repatriated to the United States of America, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in Section 2.11(b) or Section 2.11(c) but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law will not permit repatriation to the United States of
America, and once such repatriation of any of such affected Net Proceeds or
Excess Cash Flow is permitted under the applicable local law, such repatriation
will be effected and such repatriated Net Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to Section 2.11(b)
or Section 2.11(c), to the extent provided therein and (ii) to the extent that
the Borrower has determined in good faith that repatriation of any or all of
such Net Proceeds or Excess Cash Flow that would otherwise be required to be
applied pursuant to Section 2.11(b) or Section 2.11(c) would have a material
adverse tax cost consequence with respect to such Net Proceeds or Excess Cash
Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary (the Borrower hereby agreeing to cause the
applicable Subsidiary to promptly use commercially reasonable efforts to take
all actions within the reasonable control of the Borrower that are reasonably
required to eliminate such tax effects).

(e) If, immediately prior to the consummation of a Qualified IPO, the Net Total
Leverage Ratio on a Pro Forma Basis is greater than 5.00 to 1.00, the Borrower
shall either (x) apply such Net Proceeds promptly upon receipt thereof to prepay
Term B Loans in accordance with Section 2.11(a), or (y) retain such Net Proceeds
as cash on the balance sheet to the extent necessary to reduce the Net Total
Leverage Ratio on a Pro Forma Basis to not greater than 5.00 to 1.00 (or such
greater level to which the retention of the full amount of such Net Proceeds
would reduce the Net Total Leverage Ratio).

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the “Second Lien Facility
Administration Fee” as set forth in the Administrative Agent Fee Letter, as may
be amended, restated, supplemented or otherwise modified from time to time, at
the times specified therein (the “Administrative Agent Fees”).

(b) The Borrower agrees to pay on the Closing Date to each Lender under the Term
B Facility party to this Agreement on the Closing Date, as fee compensation for
the funding of such Lender’s Term Loan made on the Closing Date, an upfront fee
(the “Upfront Fee”) in an amount equal to 0.50% of the stated principal amount
of such Lender’s Term Loan made on the Closing Date. The Upfront Fee will be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter. The Upfront Fee shall be netted
against the Term Loans made by such Lender on the Closing Date.

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

 

60



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2.00% plus
the rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of the Term Loans, on
the applicable Term Facility Maturity Date; provided, that (A) interest accrued
pursuant to clause (c) of this Section 2.13 shall be payable on demand, (B) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

61



--------------------------------------------------------------------------------

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) subject any Lender to any Tax with respect to any Loan Document (other than
(i) Indemnified Taxes or (ii) Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
clause (a) or (b) of this Section shall be delivered to the Borrower and shall
be conclusive absent manifest error; provided, that any such certificate
claiming amounts described in clause (x) or (y) of the definition of “Change in
Law” shall, in addition, state the basis upon which such amount has been
calculated and certify that such Lender’s demand for payment of such costs
hereunder, and such method of allocation is not inconsistent with its treatment
of other borrowers which, as a credit matter, are similarly situated to the
Borrower and which are subject to similar provisions. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on

 

62



--------------------------------------------------------------------------------

the last day of the Interest Period applicable thereto, (c) the failure to
borrow (other than due to the default of the relevant Lender), convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue a Eurocurrency Loan, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(b) The Borrower shall timely pay any Other Taxes.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as applicable, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any reasonable expenses arising therefrom or with

 

63



--------------------------------------------------------------------------------

respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.17(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any applicable successor form) (together with a
certificate (substantially in the form of Exhibit I hereto, such certificate,
the “Non-Bank Tax Certificate”) certifying that such Foreign Lender is not a
bank for purposes of Section 881(c) of the Code, is not a “10-percent
shareholder” (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and that the interest payments in question are
not effectively connected with the conduct by such Lender of a trade or business
within the United States of America), (B) Internal Revenue Service Form W-8BEN
or W-8BEN-E, as applicable, or Form W-8ECI (or any applicable successor form),
in each case properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or reduced rate of, U.S. federal withholding
tax on payments by the Borrower under this Agreement, (C) Internal Revenue
Service Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above,
provided that if the Foreign Lender is a partnership, and one or more of the
partners is claiming portfolio interest treatment, the Non-Bank Tax Certificate
may be provided by such Foreign Lender on behalf of such partners) or (D) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

 

64



--------------------------------------------------------------------------------

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided that a Participant shall furnish all such required
forms and statements to the person from which the related participation shall
have been purchased.

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 8.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
Internal Revenue Service Form W-9 certifying its exemption from U.S. federal
backup withholding or such other properly completed and executed documentation
prescribed by applicable law certifying its entitlement to an available
exemption from applicable U.S. federal withholding taxes in respect of any
payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, an Internal Revenue Service Form W-8IMY
certifying that the Agent is a U.S. branch and intends to be treated as a U.S.
person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations, and (y) on or before the
date on which any such previously delivered documentation expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent documentation previously delivered by it to the Borrower, and from
time to time if reasonably requested by the Borrower, two further copies of such
documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
it deems

 

65



--------------------------------------------------------------------------------

confidential). A Lender or the Administrative Agent shall claim any refund that
it determines is available to it, unless it concludes in its sole discretion
that it would be adversely affected by making such a claim. No Lender nor the
Administrative Agent shall be obliged to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party in connection with this clause (f) or any other provision of this
Section 2.17.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such person in connection with any request made by the Borrower pursuant to
this Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender
or Agent to take any action that such person, in its sole judgment, determines
may result in a material detriment to such person.

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “applicable law” and “applicable
Requirement of Law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to

 

66



--------------------------------------------------------------------------------

the Administrative Agent to the applicable account designated to the Borrower by
the Administrative Agent, except that payments pursuant to Sections 2.15, 2.16,
2.17 and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. Except as otherwise expressly provided herein, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments made under the Loan Documents shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) Subject to Section 7.02, if at any time insufficient funds are received by
and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans of such Class and
accrued interest thereon than the proportion received by any other Lender
entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase participations in the Term
Loans of such Class of such other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by all such Lenders ratably in
accordance with the principal amount of each such Lender’s respective Term Loans
of such Class and accrued interest thereon; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06 or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

67



--------------------------------------------------------------------------------

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or any event that gives rise to
the operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17 or mitigate the applicability of Section 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.20, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, which consent, in each case, shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15, payments required to be made pursuant to Section 2.17 or a notice
given under Section 2.20, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04, provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting

 

68



--------------------------------------------------------------------------------

Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign its Loans and its Commitments (or, at the Borrower’s option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to the Administrative Agent (unless such assignee is a
Lender, an Affiliate of a Lender or an Approved Fund); provided, that: (a) all
Loan Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon and the replacement Lender or,
at the option of the Borrower, the Borrower shall pay any amount required by the
proviso of Section 2.11(a), if applicable, and (c) the replacement Lender shall
grant its consent with respect to the applicable proposed amendment, waiver,
discharge or termination. No action by or consent of the Non-Consenting Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so converted.

Section 2.21 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Amount available at the
time such Incremental Commitments are established (or, at the option of the
Borrower, at the time of incurrence of the Incremental Loans thereunder) from
one or more Incremental Term Lenders (which may include any existing Lender)
willing to provide such Incremental Term Loans in their own discretion. Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
being requested (which shall be in minimum increments of $5,000,000 and a
minimum amount of $10,000,000, or equal to the remaining Incremental Amount or,
in each case, such lesser amount approved by the Administrative Agent), (ii) the
date on which such Incremental Term Loan Commitments are requested to become
effective and (iii) in the case of Incremental Term Loan Commitments, whether
such Incremental Term Loan Commitments are to be (x) commitments to make term
loans with terms identical to Term B Loans or (y) commitments to make term loans
with pricing, maturity, amortization, participation in mandatory prepayments
and/or other terms different from the Term B Loans (“Other Term Loans”).

 

69



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans; provided, that:

(i) any commitments to make additional Term B Loans shall have the same terms as
the Term B Loans,

(ii) the Other Term Loans incurred pursuant to clause (a) of this Section 2.21
shall rank pari passu or, at the option of the Borrower, junior in right of
security with the Term B Loans (provided, that if such Other Term Loans rank
junior in right of security with the Term B Loans, such Other Term Loans shall
be subject to a Permitted Junior Intercreditor Agreement and, for the avoidance
of doubt, shall not be subject to clause (vii) below),

(iii) the final maturity date of any such Other Term Loans shall be no earlier
than the Term B Facility Maturity Date and, except as to pricing, amortization,
final maturity date, participation in mandatory prepayments and ranking as to
security (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Lenders in their sole
discretion), shall have (x) substantially similar terms as the Term B Loans or
(y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,

(iv) the Weighted Average Life to Maturity of any such Other Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans,

(v) [reserved],

(vi) [reserved],

(vii) with respect to any Other Term Loan incurred prior to the 12-month
anniversary of the Closing Date pursuant to clause (a) of this Section 2.21 that
ranks pari passu in right of security with the Term B Loans, the All-in Yield
shall be the same as that applicable to the Term B Loans on the Closing Date,
except that the All-in Yield in respect of any such Other Term Loan may exceed
the All-in Yield in respect of such Term B Loans on the Closing Date by no more
than 0.50%, or if it does so exceed such All-in Yield by more than 0.50% (such
difference, the “Term Yield Differential”) then the Applicable Margin (or the
“LIBOR floor” as provided in the following proviso) applicable to such Term B
Loans shall be increased such that after giving effect to such increase, the
Term Yield Differential shall not exceed 0.50%; provided that, to the extent any
portion of the Term Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Other Term Loans, such floor shall only be included in
the calculation of the Term Yield Differential to the extent such floor is
greater than the Adjusted LIBO Rate in effect for an Interest Period of three
months’ duration at such time, and, with respect to such excess, the “LIBOR
floor” applicable to the outstanding Term B Loans shall be increased to an
amount not to exceed the “LIBOR floor” applicable to such Other Term Loans prior
to any increase in the Applicable Margin applicable to such Term B Loans then
outstanding;

(viii) such Other Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) than the Term B Loans in
any mandatory prepayment hereunder; and

(ix) there shall be no obligor in respect of any Incremental Term Loan
Commitments that is not a Loan Party.

 

70



--------------------------------------------------------------------------------

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments evidenced thereby as provided for in Section 9.08(e). Any
amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.21 and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.21 unless (i) on the date of such
effectiveness, to the extent required by the relevant Incremental Assumption
Agreement, at time of and immediately after such Borrowing, as applicable, no
Event of Default or Default shall have occurred and be continuing and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower and (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the Administrative Agent may reasonably request
to assure that the Incremental Term Loans are secured by the Collateral ratably
with (or, to the extent set forth in the applicable Incremental Assumption
Agreement, junior to) one or more Classes of then-existing Term Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans of a different Class), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis. The Borrower agrees that Section 2.16
shall apply to any conversion of Eurocurrency Loans to ABR Loans reasonably
required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Term Loans, on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class) and on the same terms (“Pro
Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans of such Class and to otherwise modify the terms of
such Lender’s Loans of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including, without limitation, increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, in the
case of an offer to the Lenders under any Class of Term Loans, that all of the
Term Loans of such Class are offered to be extended for the same amount of time
and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing an Incremental Term Loan for such Lender if
such Lender is extending an existing Term Loan (such extended Term Loan, an
“Extended Term Loan”). Each Pro Rata Extension Offer shall specify the date on
which the Borrower proposes that the Extended Term Loan shall be made, which
shall be a date not earlier than five Business Days after the date on which
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion).

 

71



--------------------------------------------------------------------------------

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Lender. Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans;
provided, that (i) except as to interest rates, fees and any other pricing terms
(which interest rates, fees and other pricing terms shall not be subject to the
provisions set forth in Section 2.21(b)(vii)), and amortization, final maturity
date and participation in prepayments and commitment reductions (which shall,
subject to clauses (ii) and (iii) of this proviso, be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall
have (x) the same terms as an existing Class of Term Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms, participation in mandatory prepayments and commitment
reductions and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer), and (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Term B Loans in any mandatory prepayment
hereunder. Upon the effectiveness of any Incremental Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans evidenced thereby as
provided for in Section 9.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan. For
purposes of this Agreement and the other Loan Documents, if such Extending
Lender is extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Extended Term Loans will not be included in the calculation
of the Incremental Amount, (ii) no Extended Term Loan is required to be in any
minimum amount or any minimum increment, (iii) any Extending Lender may extend
all or any portion of its Term Loans pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan), (iv) there shall be no
condition to any Extension of any Loan or Commitment at any time or from time to
time other than notice to the Administrative Agent of such Extension and the
terms of the Extended Term Loan implemented thereby, (v) all Extended Term Loans
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other Obligations relating to
an existing Class of Term Loans of the relevant Loan Parties under this
Agreement and the other Loan Documents and (vi) there shall be no obligor in
respect of any such Extended Term Loans that is not a Loan Party.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

 

72



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date, each of the conditions set forth in
Section 4.01(a) shall be satisfied (with references therein to “Closing Date”
being deemed references to the applicable “Refinancing Effective Date”) and no
Event of Default or Default shall have occurred and be continuing to the extent
required by the relevant Incremental Assumption Agreement governing such
Refinancing Term Loans;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such covenants and other terms apply solely to any period
after the Term B Facility Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent), as determined by the Borrower in good faith;

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to the Term B Loans, such Liens will be
subject to a Permitted Junior Intercreditor Agreement; and

(vii) there shall be no obligor in respect of such Refinancing Term Loans that
is not a Loan Party.

(k) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any

 

73



--------------------------------------------------------------------------------

Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Incremental Assumption Agreement governing such Refinancing
Term Loans, be designated as an increase in any previously established Class of
Term Loans made to the Borrower.

(l) [reserved].

(m) [reserved].

(n) [reserved].

(o) For purposes of this Agreement and the other Loan Documents, if a Lender is
providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans will not be included in the
calculation of the Incremental Amount, (ii) no Refinancing Term Loan is required
to be in any minimum amount or any minimum increment, (iii) there shall be no
condition to any incurrence of any Refinancing Term Loan at any time or from
time to time other than those set forth in clause (j) above and (iv) all
Refinancing Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other Obligations under this
Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, to the extent the last date of Interest
Periods for multiple Eurocurrency Borrowings under the Term Facilities fall on
the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (ii) the initial Interest Period with respect to any
Eurocurrency Borrowing of Incremental Loans may, at the Borrower’s option, be of
a duration of a number of Business Days that is less than one month, and the
Adjusted LIBO Rate with respect to such initial Interest Period shall be the
same as the Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency
Borrowing as the Borrower may direct, so long as the last day of such initial
Interest Period is the same as the last day of the Interest Period with respect
to such outstanding Eurocurrency Borrowing.

Section 2.22 Defaulting Lender. Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent

 

74



--------------------------------------------------------------------------------

hereunder, second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.22 shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings (prior to a Qualified IPO), the Borrower and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties and, in the case of
Section 3.02(a), 3.02(b)(i)(A) and 3.02(b)(i)(B), Holdings (prior to a Qualified
IPO), of each of the Loan Documents to which it is a party and the borrowings
hereunder (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by
Holdings, the Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation applicable to
Holdings, the Borrower or any such Subsidiary Loan Party, (B) the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
Holdings, the Borrower, or any such Subsidiary Loan Party, (C) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority applicable to the Borrower or any such Subsidiary Loan Party or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) result in a breach of or constitute (alone or
with due notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any

 

75



--------------------------------------------------------------------------------

payment) under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to (x) any property or assets now owned or hereafter acquired by
the Borrower or any such Subsidiary Loan Party, other than the Liens created by
the Loan Documents and Permitted Liens, or (y) any Equity Interests of the
Borrower now owned or hereafter acquired by Holdings (prior to a Qualified IPO),
other than Liens permitted by Article VIA.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower and each Subsidiary Loan Party that is
party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against the Borrower and each such Subsidiary Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing and
(iv) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests of Foreign Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office and comparable offices in foreign jurisdictions and equivalent
filings in foreign jurisdictions, (c) recordation of the Mortgages, (d) such as
have been made or obtained and are in full force and effect, (e) such actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04 and any other filings or registrations
required by the Security Documents.

Section 3.05 Financial Statements. The audited consolidated balance sheets and
the statements of income, stockholders’ equity, and cash flow as of and for the
fiscal years ended December 31, 2013 and December 31, 2014 for Parent Holdco and
its consolidated subsidiaries, and (b) the unaudited consolidated balance sheets
and statements of income, stockholders’ equity and cash flow as of and for the
fiscal quarter ended March 31, 2015 for Parent Holdco and its consolidated
subsidiaries, including the notes thereto, if applicable, present fairly in all
material respects the consolidated financial position of Parent Holdco and its
consolidated subsidiaries as of the dates and for the periods referred to
therein and the results of operations and, if applicable, cash flows for the
periods then ended, and, except as set forth on Schedule 3.05, were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, except, in the case of interim period financial statements, for
the absence of notes and for normal year-end adjustments and except as otherwise
noted therein.

Section 3.06 No Material Adverse Effect. Since the Closing Date, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has valid title in fee simple or equivalent to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as

 

76



--------------------------------------------------------------------------------

currently conducted or to utilize such properties and assets for their intended
purposes and except where the failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets are free and clear of Liens, other than Permitted
Liens or Liens arising by operation of law. The Equity Interests of the Borrower
owned by Holdings (prior to a Qualified IPO) are free and clear of Liens, other
than Liens permitted by Article VIA.

(b) The Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and its Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise Dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

(e) Schedule 1.01(E) lists each Material Real Property owned by any Loan Party
as of the Closing Date.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of the Borrower and, as to each such subsidiary, the percentage
of each class of Equity Interests owned by the Borrower or by any such
subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of the Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

77



--------------------------------------------------------------------------------

Section 3.10 Federal Reserve Regulations. Neither the making of any Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board.

Section 3.11 Investment Company Act. None of Holdings (prior to a Qualified
IPO), the Borrower and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the Term B
Loans made on the Closing Date to finance a portion of the Transactions, for the
payment of Transaction Expenses and for general corporate purposes.

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and each
of the Subsidiaries has filed or caused to be filed all federal, state, local
and non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and each
of the Subsidiaries has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP;
and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the Borrower and each of the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

Section 3.14 No Material Misstatements. (a) All written factual information
(other than the Projections, forward looking information and information of a
general economic nature or general industry nature) (the “Information”)
concerning the Borrower, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Lenders Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

(b) The Projections and other forward looking information and information of a
general economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized) and
as of the date such Projections and information were furnished to the Lenders.

 

78



--------------------------------------------------------------------------------

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (ii) no ERISA
Event has occurred or is reasonably expected to occur; and (iii) none of the
Borrower, the Subsidiaries or any of their ERISA Affiliates has received any
written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has
all environmental permits, licenses and other approvals necessary for its
operations to comply with all Environmental Laws (“Environmental Permits”) and
is in compliance with the terms of such Environmental Permits and with all other
Environmental Laws, (iii) except as set forth on Schedule 3.16, no Hazardous
Material has been Released at, on or under any property currently or, to the
Borrower’s knowledge, formerly owned, operated or leased by the Borrower or any
of its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Closing Date, and (v) there has been no
material written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf and in the possession,
custody or control of the Borrower or any of the Subsidiaries of any property
currently or, to the Borrower’s knowledge, formerly owned or leased by the
Borrower or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Closing Date.

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured
Parties), in each case, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. As of the Closing Date, in
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Applicable Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property), when financing statements and other filings specified in the
Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except Permitted Liens).

 

79



--------------------------------------------------------------------------------

(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected (subject
to exceptions arising from defects in the chain of title, which defects in the
aggregate do not constitute a Material Adverse Effect hereunder) Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the material United States federal Copyrights, Patents and
Trademarks registered (or subject to an application for registration) included
in the Collateral (but, in the case of the United States registered copyrights
included in the Collateral, only to the extent such United States registered
copyrights are listed in such ancillary document filed with the United States
Copyright Office) listed in such ancillary document, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on material United States federally registered Copyrights,
Trademarks and Patents and material United States Trademark and Patent
applications acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) legal, valid and enforceable Liens on all of
the Loan Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to the Lien of any other person, except
for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

Section 3.18 Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property owned by the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Closing Date, the Borrower and the Subsidiary Loan Parties
own in fee all the Real Property set forth as being owned by them in the
Perfection Certificate except to the extent set forth therein.

Section 3.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis

 

80



--------------------------------------------------------------------------------

on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) As of the Closing Date, immediately after giving effect to the consummation
of the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property that is used or held for use in or
is otherwise reasonably necessary for the present conduct of their respective
businesses, (b) to the knowledge of the Borrower, the Borrower and its
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property of any person, and (c) no claim or
litigation regarding any of the foregoing Intellectual Property is pending or,
to the knowledge of the Borrower, threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
of any Loan Party permitted to be incurred hereunder constituting Indebtedness
that is subordinated in right of payment to the Loan Obligations.

 

81



--------------------------------------------------------------------------------

Section 3.25 USA PATRIOT Act; OFAC.

(a) The Borrower and each Subsidiary Loan Party is in compliance in all material
respects with the material provisions of the USA PATRIOT Act, and, on or prior
to the Closing Date, the Borrower has provided to the Administrative Agent all
information related to the Loan Parties (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent not less than 10 Business Days prior to the Closing Date
and mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Administrative Agent or any Lender.

(b) None of Holdings, the Borrower or any of its Subsidiaries nor, to the
knowledge of Borrower, any director, officer, agent or employee of the Borrower
or any of the Subsidiaries is, or is owned 50% or more or controlled by one or
more persons that are, currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
The Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

Section 3.26 Foreign Corrupt Practices Act. Holdings, the Borrower and its
Subsidiaries, and, to the knowledge of the Borrower or any of its Subsidiaries,
their directors, officers, agents or employees, are in compliance with the U.S.
Foreign Corrupt Practices Act of 1977 and any similar law of a jurisdiction in
which the Borrower or any of its Subsidiaries conduct their business and to
which they are lawfully subject, in each case, in all material respects. No part
of the proceeds of the Loans made hereunder will be used to make any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans (each, a “Credit Event”) are
subject to the satisfaction (or waiver in accordance with Section 9.08) of the
following conditions:

Section 4.01 Closing Date Conditions. On the Closing Date:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

Section 4.02 Additional Conditions. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Lenders (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

 

82



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
special counsel for the Loan Parties, (A) dated the Closing Date, (B) addressed
to the Administrative Agent and the Lenders on the Closing Date and (C) in form
and substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions (or
equivalent documentation) duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents dated as of the Closing Date to which such person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
(or equivalent documentation) have not been modified, rescinded or amended and
are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and

 

83



--------------------------------------------------------------------------------

evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been, or will be simultaneously or substantially concurrently with
the closing under this Agreement, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made).

(e) The Collateral Agent shall have received from Parent Holdco a duly executed
and delivered counterpart of the Parent Guarantee Agreement.

(f) [Reserved].

(g) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(h) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, none of Holdings, the Borrower or any of the
Subsidiaries shall have any third party Indebtedness of the type described in
clause (a) of the definition thereof other than (i) the Loans under this,
(ii) the loans and extensions of credit under the First Lien Credit Agreement,
(iii) any roll-over of then existing Capitalized Lease Obligations, (iv) other
Indebtedness incurred in the ordinary course of business of the Borrower and its
Subsidiaries including intercompany Indebtedness of the Borrower and
Indebtedness for capital expenditures and working capital purposes and (v) other
Indebtedness permitted under Section 6.01 or approved by the Arrangers in their
reasonable discretion.

(i) The Lenders shall have received, at the option of the Borrower, (i) a
solvency certificate substantially in the form of Exhibit C and signed by a
Financial Officer or other officer with reasonably similar duties of the
Borrower or (ii) at the Borrower’s option, an opinion from an independent
investment bank or valuation firm of nationally recognized standing, in either
case, confirming the solvency of Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions on the Closing Date.

(j) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least three Business
Days prior to the Closing Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document on or prior to the Closing
Date (which amounts may be offset against the proceeds of the Loans).

(k) Except as set forth in Schedule 5.12 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived) as of the
Closing Date.

(l) The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than 10 Business Days prior to the Closing Date.

(m) [Reserved].

(n) The Borrower shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Section 4.01(b) hereof.

 

84



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

Section 5.01 Existence; Business and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise permitted under Section 6.05, and except for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property (other than the
abandonment of Intellectual Property in the ordinary course of business),
licenses and rights with respect thereto necessary to the normal conduct of its
business, and (ii) at all times maintain, protect and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations, cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies with respect to Mortgaged
Property located in the United States of America and as an additional insured on
liability policies. Notwithstanding the foregoing, the Borrower and the
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.

 

85



--------------------------------------------------------------------------------

(b) Except as the Collateral Agent may agree in its reasonable discretion, cause
all such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Collateral Agent, deliver a
certificate of an insurance broker to the Collateral Agent; cause each such
policy covered by this clause (b) to provide that it shall not be cancelled or
not renewed upon less than 30 days’ prior written notice thereof by the insurer
to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the National Flood
Insurance Act of 1968 (as now or hereafter in effect or successor act thereto),
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders and their
respective agents or employees shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then each
of Holdings and the Borrower, on behalf of itself and each of its Subsidiaries,
hereby agrees, to the extent permitted by law, to waive, and further agrees to
cause each of their Subsidiaries to waive, its right of recovery, if any,
against the Administrative Agent, the Collateral Agent, the Lenders and their
agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties; and

(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower

 

86



--------------------------------------------------------------------------------

or a Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP or (ii) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year (commencing with the fiscal
year ending December 31, 2015), a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and,
starting with the fiscal year ending December 31, 2015, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern, other than solely with
respect to, or resulting solely from, an upcoming maturity date under any series
of Indebtedness occurring within one year from the time such opinion is
delivered or any potential inability to satisfy a financial maintenance covenant
on a future date or in a future period) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the fiscal quarter ending June 30, 2015), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of the Borrower and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

(c) (x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) [reserved] and (iii) setting forth the calculation and uses of the
Cumulative Credit for the fiscal period then ended if the Borrower shall have
used the Cumulative Credit for any purpose during such fiscal period and
(y) concurrently with any delivery of financial statements under clause (a)
above, if the accounting firm is not restricted from providing such a
certificate by its policies office, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

87



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower (or Holdings or any Parent Entity referred to in Section 5.04(h))
or the website of the SEC and written notice of such posting has been delivered
to the Administrative Agent;

(e) within 90 days (or such later date as the Administrative Agent may agree in
its reasonable discretion) after the beginning of each fiscal year (commencing
with the fiscal year ending December 31, 2015), a consolidated annual budget for
such fiscal year consisting of a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrower to the effect that the
Budget is based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year, an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

(h) in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at Holdings or such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower will satisfy the requirements of such paragraphs.

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

88



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings (prior to a Qualified IPO), the Borrower or any
of the Subsidiaries at reasonable times, upon reasonable prior notice to
Holdings (prior to a Qualified IPO) or the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to Holdings (prior to a Qualified IPO) or the Borrower
to discuss the affairs, finances and condition of Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries with the officers thereof and
independent accountants therefor (so long as the Borrower has the opportunity to
participate in any such discussions with such accountants), in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans issued in the manner
contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Subject to the First Lien/Second Lien Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents), that the Collateral Agent may
reasonably request (including, without limitation, those required by applicable
law), to

 

89



--------------------------------------------------------------------------------

satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b) Subject to the First Lien/Second Lien Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement, if any asset (other than Real
Property) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $10,000,000 is acquired by the
Borrower or any Subsidiary Loan Party after the Closing Date or owned by an
entity at the time it becomes a Subsidiary Loan Party (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
constituting Excluded Property), the Borrower or such Subsidiary Loan Party, as
applicable, will (i) notify the Collateral Agent of such acquisition or
ownership and (ii) cause such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the Obligations by, and take, and cause the Subsidiary
Loan Parties to take, such actions as shall be reasonably requested by the
Applicable Collateral Agent to grant and perfect such Liens, including actions
described in clause (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to clause (g) below.

(c) Subject to the First Lien/Second Lien Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement, (i) grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests in,
and mortgages on, any Material Real Property of the Borrower or such Subsidiary
Loan Parties, as applicable, that are not Mortgaged Property as of the Closing
Date, to the extent acquired after the Closing Date, within 120 days after such
acquisition (or such later date as the Applicable Collateral Agent may agree in
its reasonable discretion) pursuant to documentation substantially in the form
of Exhibit F (with such changes as are reasonably consented to by the Applicable
Collateral Agent to account for local law matters) or in such other form as is
reasonably satisfactory to the Applicable Collateral Agent and the Borrower
(each, an “Additional Mortgage”), which security interest and mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens, (ii) record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent (for the benefit of the
Secured Parties) required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording or filing, in each
case subject to clause (g) below, and (iii) deliver to the Collateral Agent an
updated Schedule 1.01(E) reflecting such additional Mortgaged Properties. Unless
otherwise waived by the Applicable Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall cause the requirements set forth in
clauses (f) and (g) of the definition of “Collateral and Guarantee Requirement”
to be satisfied with respect to such Material Real Property.

(d) Subject to the First Lien/Second Lien Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement, if any additional direct or indirect
Subsidiary of the Borrower is formed or acquired after the Closing Date (with
any Subsidiary Redesignation resulting in an Unrestricted Subsidiary becoming a
Subsidiary being deemed to constitute the acquisition of a Subsidiary) and if
such Subsidiary is a Subsidiary Loan Party, within 15 Business Days after the
date such Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree in its reasonable discretion), notify the Applicable
Collateral Agent thereof and, within 20 Business Days after the date such
Subsidiary is formed or acquired or such longer period as the Applicable
Collateral Agent may agree in its reasonable discretion (or, with respect to
clauses (f), (g) and (h) of the

 

90



--------------------------------------------------------------------------------

definition of “Collateral and Guarantee Requirement,” within 90 days after such
formation or acquisition or such longer period as set forth therein or as the
Applicable Collateral Agent may agree in its reasonable discretion, as
applicable), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party, subject
to clause (g) below.

(e) Subject to the First Lien/Second Lien Intercreditor Agreement and any other
Permitted Senior Intercreditor Agreement, if any additional Foreign Subsidiary
of the Borrower is formed or acquired after the Closing Date (with any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary becoming a
Subsidiary being deemed to constitute the acquisition of a Subsidiary) and if
such Subsidiary is a “first tier” Foreign Subsidiary of a Loan Party, within 15
Business Days after the date such Foreign Subsidiary is formed or acquired (or
such longer period as the Collateral Agent may agree in its reasonable
discretion), notify the Collateral Agent thereof and, within 50 Business Days
after the date such Foreign Subsidiary is formed or acquired or such longer
period as the Applicable Collateral Agent may agree in its reasonable
discretion, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.

(f) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number, (D) in any Loan Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Loan Party that is not
a registered organization; provided, that the Borrower shall not effect or
permit any such change unless all filings have been made, or will have been made
within 30 days following such change (or such longer period as the Collateral
Agent may agree in its reasonable discretion), under the Uniform Commercial Code
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any Real Property other than Material Real Property, (ii) motor
vehicles and other assets subject to certificates of title and letter of credit
rights (in each case, except to the extent a Lien on such assets or such rights
can be perfected by filing a UCC-1) and commercial tort claims with a value of
less than $10,000,000, (iii) pledges and security interests prohibited by
applicable law, rule, regulation or contractual obligation (in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower,
(v) any lease, license or other agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Guarantor) after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code,
(vi) those assets as to which the Applicable Collateral Agent and the Borrower
reasonably agree that the cost or other consequence of obtaining such a security
interest or perfection thereof are excessive in relation to the value afforded
thereby, (vii) any governmental licenses or state or local licenses, franchises,
charters and authorizations, to the extent security interests in such

 

91



--------------------------------------------------------------------------------

licenses, franchises, charters or authorizations are prohibited or restricted
thereby after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (viii) any “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, unless and until an Amendment
to Allege Use or a Statement of Use under Section 1(c) or 1(d) of the Lanham Act
has been filed, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions, (x) Securitization Assets sold to any Special
Purpose Securitization Subsidiary or otherwise pledged, factored, transferred or
sold in connection with any Permitted Securitization Financing, and any other
assets subject to Liens securing Permitted Securitization Financings, (xi) any
Excluded Securities, (xii) any Third Party Funds, (xiii) any equipment or other
asset that is subject to a Lien permitted by any of clauses (c)(i), (i), (j) or
(aa) of Section 6.02 or is otherwise subject to a purchase money debt or a
Capitalized Lease Obligation, in each case, as permitted by Section 6.01, if the
contract or other agreement providing for such debt or Capitalized Lease
Obligation prohibits or requires the consent of any person as a condition to the
creation of any other security interest on such equipment or asset and, in each
case, such prohibition or requirement is permitted hereunder, (xiv) all assets
of Holdings and (xv) any other exceptions mutually agreed upon between the
Borrower and the Applicable Collateral Agent; provided, that the Borrower may in
its sole discretion elect to exclude any property from the definition of
“Excluded Property.” Notwithstanding anything herein to the contrary, (A) the
Applicable Collateral Agent may grant extensions of time or waiver of
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (B) no control agreement or
control, lockbox or similar arrangement shall be required with respect to any
deposit accounts, securities accounts or commodities accounts, (C) no landlord,
mortgagee or bailee waivers shall be required, (D) no foreign-law governed
security documents or perfection under foreign law shall be required and no Loan
Party shall be required to take any action under the laws of, or make or consent
to any filing, recording or registration in, any jurisdiction other than the
United States of America (or any political subdivision thereof) and its
territories and possessions for the purpose of perfecting any security interest
in Collateral consisting of Patents, Trademarks or Copyrights or any other
assets, (E) no notice shall be required to be sent to account debtors or other
contractual third parties prior to the occurrence and during the continuance of
an Event of Default, (F) Liens required to be granted from time to time pursuant
to, or any other requirements of, the Collateral and Guarantee Requirement and
the Security Documents shall be subject to exceptions and limitations set forth
in the Security Documents, and the First Lien/Second Lien Intercreditor
Agreement and other Permitted Senior Intercreditor Agreement and (G) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as determined in good faith by the Borrower (subject to
any applicable laws in the relevant jurisdiction or such lesser amount agreed to
by the Collateral Agent). In addition, prior to the Discharge of First-Priority
Obligations, the representations and covenants made in this Agreement and the
other Loan Documents with respect to delivery of any Collateral, the security
interest in which may be perfected by possession or control, shall be deemed
satisfied by the delivery and possession or control of such Collateral to the
Applicable Collateral Agent.

 

92



--------------------------------------------------------------------------------

Section 5.11 Rating. Exercise commercially reasonable efforts to obtain and to
maintain (a) public ratings (but not to obtain a specific rating) from Moody’s
and S&P for the Term B Loans and (b) public corporate credit ratings and
corporate family ratings (but, in each case, not to obtain a specific rating)
from Moody’s and S&P in respect of the Borrower.

Section 5.12 Post-Closing.

(a) With respect to each Closing Date Mortgaged Property, cause the Collateral
and Guarantee Requirement to be satisfied.

(b) Take all necessary actions to satisfy the items described on Schedule 5.12
within the applicable period of time specified in such Schedule (or such longer
period as the Applicable Collateral Agent may agree in its reasonable
discretion).

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed on the Closing Date (provided, that
any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $5,000,000 shall be set forth on Schedule 6.01), and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) (i) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04 and (ii) Indebtedness owed by any Loan Party to any Subsidiary that
is not a Loan Party incurred pursuant to this Section 6.01(e) shall be
subordinated to the Loan Obligations under this Agreement on subordination terms
substantially in the form of Exhibit J hereto or on other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrower;

 

93



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with the Borrower or any Subsidiary after the Closing
Date and Indebtedness otherwise incurred or assumed by the Borrower or any
Subsidiary in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition) or merger, consolidation or
amalgamation with a person (or any subsequent investment made in a person,
division or line of business previously acquired in any such acquisition), where
such acquisition, merger, consolidation or amalgamation is not prohibited by
this Agreement; provided, that, (w) in the case of any such Indebtedness secured
by Liens on Collateral that are Senior Liens, the Net First Lien Leverage Ratio
on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation or amalgamation, the assumption or incurrence of such
Indebtedness and the use of proceeds thereof and any related transactions is
(I) not greater than 5.70 to 1.00 or (II) not greater than the Net First Lien
Leverage Ratio in effect immediately prior thereto, (x) in the case of any such
Indebtedness secured by Liens on Collateral that are Other Second Liens or
Junior Liens, the Net Secured Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger, consolidation or amalgamation,
the assumption or incurrence of such Indebtedness and the use of proceeds
thereof and any related transactions is (I) not greater than 6.30 to 1.00 or
(II) not greater than the Net Secured Leverage Ratio in effect immediately prior
thereto, (y) in the case of any other such Indebtedness, the Interest Coverage
Ratio on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation or amalgamation, the assumption or incurrence of such
Indebtedness and the use of proceeds thereof and any related transactions is
(I) not less than 2.00 to 1.00 or (II) not less than the Interest Coverage Ratio
in effect immediately prior thereto and (z) in the case of any such Indebtedness
incurred under this clause (h) by a Subsidiary other than a Subsidiary Loan
Party, the aggregate outstanding principal amount of such Indebtedness
immediately after giving effect to such acquisition, merger, consolidation or
amalgamation, the assumption or incurrence of such Indebtedness and the use of
proceeds thereof and any related transactions shall not exceed the greater of
$120,000,000 and 0.66 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period; and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance any such Indebtedness;

(i) (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately

 

94



--------------------------------------------------------------------------------

after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(i)(x), would not exceed
(A) the greater of $90,000,000 and 16.20% of Consolidated Total Assets as of the
end of the then most recently ended Test Period plus (B) any additional amounts,
so long as immediately after giving effect to the incurrence of such additional
amounts under this clause (B) and the use of proceeds thereof, the Net First
Lien Leverage Ratio on a Pro Forma Basis is not greater than 5.70 to 1.00
(assuming, for purposes of this clause (B), that all Capitalized Lease
Obligations of the Borrower and the Subsidiaries incurred pursuant to this
Section 6.01(i) outstanding at such time are included as Consolidated Debt in
such calculation of the Net First Lien Leverage Ratio), and (y) any Permitted
Refinancing Indebtedness in respect thereof;

(j) (i) Capitalized Lease Obligations and any other Indebtedness incurred by the
Borrower or any Subsidiary arising from any Sale and Lease-Back Transaction that
is permitted under Section 6.03, and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(k) (i) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(k), would not exceed the greater of $180,000,000 and 0.96 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(l) Indebtedness of the Borrower or any Subsidiaries in an aggregate outstanding
principal amount not greater than 100% of the net cash proceeds received by the
Borrower from (x) the issuance or sale of its Qualified Equity Interests or
(y) a contribution to its common equity with the net cash proceeds from the
issuance and sale by Holdings or a Parent Entity of its Qualified Equity
Interests or a contribution to its common equity (in each case of (x) and (y),
other than proceeds from the sale of Equity Interests to, or contributions from,
the Borrower or any of its Subsidiaries), to the extent such net cash proceeds
do not constitute Excluded Contributions;

(m) Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party and (iv) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, a
Permitted Change in Control, other Investments or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement;

 

95



--------------------------------------------------------------------------------

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practices;

(p) [reserved];

(q) (i) Indebtedness secured by Liens on Collateral that are Senior Liens so
long as immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the Net First Lien Leverage Ratio on a Pro
Forma Basis is not greater than 5.70 to 1.00; provided, that the aggregate
principal amount of Indebtedness outstanding under this clause (q)(i) at such
time that is incurred by a Subsidiary other than a Subsidiary Loan Party shall
not exceed, when taken together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(q)(i), Section 6.01(r)(i)
and Section 6.01(s)(i) that are incurred by Subsidiaries other than the
Subsidiary Loan Parties, the greater of $180,000,000 and 0.96 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period,
and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(r) (i) Indebtedness secured by Liens on Collateral that are Other Second Liens
or Junior Liens so long as immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, the Net Secured Leverage
Ratio on a Pro Forma Basis is not greater than 6.30 to 1.00; provided, that the
aggregate principal amount of Indebtedness outstanding under this clause (r)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to Section 6.01(q)(i), this
Section 6.01(r)(i) and Section 6.01(s)(i) that are incurred by Subsidiaries
other than the Subsidiary Loan Parties, the greater of $180,000,000 and 0.80
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(s) (i) other Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, the Interest
Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00; provided,
that the aggregate principal amount of Indebtedness outstanding under this
clause (s)(i) at such time that is incurred by a Subsidiary other than a
Subsidiary Loan Party shall not exceed, when taken together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to
Section 6.01(q)(i), Section 6.01(r)(i) and this Section 6.01(s)(i) that are
incurred by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$180,000,000 and 0.96 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(t) (i) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $90,000,000
and 16.20% of Consolidated Total Assets as of the end of the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(u) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

 

96



--------------------------------------------------------------------------------

(v) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary that is either incurred (i) in the ordinary course of business or
(ii) in connection with a Permitted Change in Control;

(w) Indebtedness in connection with Permitted Securitization Financings;

(x) obligations in respect of Cash Management Agreements;

(y) (i) Refinancing Notes and (ii) any Permitted Refinancing Indebtedness
incurred in respect thereof;

(z) (i) Indebtedness in an aggregate principal amount outstanding not to exceed
the Incremental Amount available at the applicable time of determination set
forth in the definition thereof, and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(aa) Guarantees of Indebtedness under customer financing lines of credit entered
into in the ordinary course of business;

(bb) (i) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(bb), would not
exceed the greater of $60,000,000 and 0.36 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(cc) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(dd) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(ee) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Subsidiaries;

(ff) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(gg) Indebtedness supported by a letter of credit issued under any revolving
credit or letter of credit facility permitted by Section 6.01;

 

97



--------------------------------------------------------------------------------

(hh) (i)(x) Indebtedness, including Indebtedness incurred under the First Lien
Credit Agreement, in an aggregate principal amount outstanding pursuant to this
Section 6.01(hh)(i)(x) not to exceed $1,025,000,000, and (y) Indebtedness
incurred utilizing the definition of “Incremental Amount” as defined in the
First Lien Credit Agreement (as in effect on the date hereof), and other amounts
permitted to be incurred in lieu thereof and (ii) any Permitted Refinancing
Indebtedness in respect thereof; provided, that any “Incremental Loans” (as
defined in the First Lien Credit Agreement) that are secured by Liens that rank
pari passu in right of security with the Term B Loans (other than High
Yield-Style Loans) (“First Lien Credit Agreement Pari Passu Incremental Loans”)
shall be subject to the last paragraph of clause (viii) of Section 2.21(b); and

(ii) all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses
(a) through (hh) above or refinancings thereof.

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ii) but may be permitted in part under any combination thereof and
(B) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 6.01(a) through (ii), the Borrower may,
in its sole discretion, classify or reclassify, or later divide, classify or
reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and will
be entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof) without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Indebtedness that may be incurred
pursuant to any other clause; provided, that (x) all Indebtedness outstanding on
the Closing Date under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (y) all Indebtedness
under the First Lien Credit Agreement outstanding on the Closing Date shall at
all times be deemed to have been incurred pursuant to clause (hh)(i)(x) of this
Section 6.01. In addition, with respect to any Indebtedness that was permitted
to be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

98



--------------------------------------------------------------------------------

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5,000,000, set forth on Schedule 6.02(a) and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01) and shall not subsequently apply to any other property or assets
of the Borrower or any Subsidiary other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien, and (B) proceeds
and products thereof;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of the Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof)), (ii) in the case of Liens on the Collateral that are (or
are intended to be) junior in priority to the Liens securing the Term B Loans,
such Liens shall be subject to a Permitted Junior Intercreditor Agreement,
(iii) in the case of Liens on the Collateral that are (or are intended to be)
senior in priority to the Liens securing the Term B Loans, such Liens shall be
subject to a Permitted Senior Intercreditor Agreement and (iv) in the case of
Liens on the Collateral that are (or are intended to be) pari passu with the
Liens on the Collateral securing the Term B Loans, such Liens shall be subject
to a Permitted Pari Passu Intercreditor Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification

 

99



--------------------------------------------------------------------------------

obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h) zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capitalized Lease Obligations), licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby) or sold in the applicable Sale and Lease-Back Transaction,
and accessions and additions thereto, proceeds and products thereof, customary
security deposits and related property; provided, further, that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender (and its Affiliates) (it being understood
that with respect to any Liens on the Collateral being incurred under this
clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

(j) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to the Collateral and Guarantee Requirement,
Section 5.10 or Schedule 5.12 and any replacement, extension or renewal of any
such Lien; provided, that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

100



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;

(p) Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations permitted under Section 6.01(f),
(k) or (o) and covering the property (or the documents of title in respect of
such property) financed by such letters of credit, bankers’ acceptances or
similar obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or acquisition
agreement in respect of any Investment permitted hereunder;

(t) (i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of any person securing Indebtedness permitted under Section 6.01(bb) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on
the Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness shall also be Junior
Liens);

(u) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

101



--------------------------------------------------------------------------------

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(y) Liens (i) on Equity Interests of joint ventures (A) securing obligations of
such joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (ii) on Equity Interests of Unrestricted Subsidiaries;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) Liens in respect of Permitted Securitization Financings that extend only to
the assets subject thereto;

(bb) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(dd) Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party;

(ee) Liens (i) on not more than $18,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Hedging Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;

(ff) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(gg) (i) Liens on Collateral that are Senior Liens, so long as such Senior Liens
secure Indebtedness permitted by Section 6.01(hh) (and any Hedging Agreements
and Cash Management Agreements that are secured by Liens governed by the same
collateral agreements that govern any other Liens permitted by this
Section 6.01(gg)(i)) and (ii) Liens on Collateral that are Junior Liens;

(hh) (i) Liens on Collateral that are Senior Liens, so long as immediately after
giving effect to the incurrence of the Indebtedness secured by such Senior Liens
and the use of proceeds thereof, the Net First Lien Leverage Ratio on a Pro
Forma Basis is not greater than 5.70 to 1.00 and (ii) Liens on Collateral that
are Other Second Liens, so long as, in the case of this clause (ii), immediately
after giving effect to the incurrence of Indebtedness secured by such Other
Second Liens and the use of proceeds thereof, the Net Secured Leverage Ratio on
a Pro Forma Basis is not greater than 6.30;

 

102



--------------------------------------------------------------------------------

(ii) Liens on Collateral that are Other Second Liens, so long as such Other
Second Liens secure Indebtedness permitted by Section 6.01(b), 6.01(h)(i)(x)
(and Permitted Refinancing Indebtedness in respect thereof), 6.01(r), 6.01(y),
6.01(z) or 6.01(hh);

(jj) Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;

(kk) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (u) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (kk) shall also be
Junior Liens, (v) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other Second Liens then such Liens on such
Collateral being incurred under this clause (kk) may also be Other Second Liens
or Junior Liens, (w) with respect to any Liens on Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Senior Liens, then such Liens on such Collateral
being incurred under this clause (kk) may also be Senior Liens, Other Second
Liens or Junior Liens, (x) (other than Liens contemplated by the foregoing
clauses (u), (v) and (w)) such new Lien shall be limited to all or part of the
same type of property that secured the original Lien (plus improvements on and
accessions to such property, proceeds and products thereof, customary security
deposits and any other assets pursuant to after-acquired property clauses to the
extent such assets secured (or would have secured) the Indebtedness being
Refinanced), (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) or, if greater, committed amount of
the applicable Indebtedness at the time the original Lien became a Lien
permitted hereunder, (B) unpaid accrued interest and premium (including tender
premiums) and (C) an amount necessary to pay any associated underwriting
discounts, defeasance costs, fees, commissions and expenses, and (z) on the date
of the incurrence of the Indebtedness secured by such Liens, the grantors of any
such Liens shall be no different from the grantors of the Liens securing the
Indebtedness being Refinanced or grantors that would have been obligated to
secure such Indebtedness or a Loan Party; and

(ll) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate outstanding principal amount
that, immediately after giving effect to the incurrence of such Liens, would not
exceed the greater of $180,000,000 and 0.96 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (ll) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(ll), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof) without giving
pro forma effect to such item (or portion thereof) when

 

103



--------------------------------------------------------------------------------

calculating the amount of Liens or Indebtedness that may be incurred pursuant to
any other clause. In addition, with respect to any Lien securing Indebtedness
that was permitted to secure such Indebtedness at the time of the incurrence of
such Indebtedness, such Lien shall also be permitted to secure any Increased
Amount of such Indebtedness.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within 365
days of the acquisition of such property or (iii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Subsidiary Loan Party, (x) if such Sale and Lease-Back Transaction is of
property owned by the Borrower or any Subsidiary Loan Party as of the Closing
Date, the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.11(b) and (y) with respect to any Sale and Lease-Back
Transaction pursuant to this clause (b) with Net Proceeds in excess of
$2,400,000 individually or $12,000,000 in the aggregate in any fiscal year, the
requirements of the last paragraph of Section 6.05 shall apply to such Sale and
Lease-Back Transaction to the extent provided therein.

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than in
respect of (A) intercompany liabilities incurred in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
and (B) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with industry practices), or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that as at any date of determination, the
aggregate outstanding amount (valued at the time of the making thereof and
without giving effect to any write-downs or write-offs thereof) of
(A) Investments made after the Closing Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Closing Date by the Loan Parties
to Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii),
plus (C) outstanding Guarantees by the Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii) (excluding for purposes of the calculation in this proviso any
Investment made at a time when, immediately after giving effect thereto, the Net
First Lien Leverage Ratio on a Pro Forma Basis would not exceed 5.70 to 1.00,
which Investment shall be permitted under this Section 6.04(b) without regard to
such calculation), shall not exceed the sum of (X) the greater of
(1) $180,000,000 and (2) 0.96 times the EBITDA calculated on a Pro Forma Basis

 

104



--------------------------------------------------------------------------------

for the then most recently ended Test Period plus (Y) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
the greater of $24,000,000 and 4.20% of Consolidated Total Assets as of the end
of the then most recently ended Test Period, (ii) in respect of payroll payments
and expenses in the ordinary course of business and (iii) in connection with
such person’s purchase of Equity Interests of Holdings (or any Parent Entity)
solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date or as otherwise permitted by this Section 6.04);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(o), (r), (s), (ee) and (ll);

(j) other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of
(X) the greater of $90,000,000 and 0.48 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus (Y) any portion
of the Cumulative Credit on the date of such election that the Borrower elects
to apply to this Section 6.04(j)(Y) in a written notice of a Responsible Officer
thereof, which notice shall set forth calculations in reasonable detail the
amount of the Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied, and plus (Z) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment pursuant to clause (X); provided, that if any
Investment pursuant to this Section 6.04(j) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(j);

 

105



--------------------------------------------------------------------------------

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrower, so contributed pursuant to this
clause (r) shall not in the aggregate exceed $18,000,000 and (ii) in respect of
each such contribution, a Responsible Officer of the Borrower shall certify, in
a form to be agreed upon by the Borrower and the Administrative Agent
(x) immediately after giving effect to such contribution, no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (y) the
fair market value (as determined in good faith by the Borrower) of the assets so
contributed and (z) that the requirements of clause (i) of this proviso remain
satisfied;

(s) Investments consisting of Restricted Payments permitted under Section 6.06;

 

106



--------------------------------------------------------------------------------

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(u) Investments in Subsidiaries that are not Loan Parties after giving effect to
the applicable Investments, in an aggregate outstanding amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed (excluding for purposes of this calculation
any Investment made at a time when, immediately after giving effect thereto, the
Net First Lien Leverage Ratio on a Pro Forma Basis would not exceed 5.70 to
1.00, which Investment shall be permitted under this Section 6.04(u) without
regard to such calculation) the sum of (x) the greater of $180,000,000 and 0.96
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period in the aggregate plus (y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
Investments theretofore made pursuant to this Section 6.04(u);

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments consisting of Securitization Assets or arising as a result of
Permitted Securitization Financings;

(z) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other arrangements with other persons;

(aa) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower, Holdings or any Parent Entity; provided, that the
issuance of such Equity Interests are not included in any determination of the
Cumulative Credit;

(cc) Investments in joint ventures; provided that the aggregate outstanding
amount (valued at the time of the making thereof and without giving effect to
any write-downs or write-offs thereof) of Investments made after the Closing
Date pursuant to this Section 6.04(cc) (excluding for purposes of the
calculation in this proviso any Investment made at a time when, immediately
after giving effect thereto, the Net First Lien Leverage Ratio on a Pro Forma
Basis would not exceed 5.70 to 1.00, which Investment shall be permitted under
this Section 6.04(cc) without regard to such calculation) shall not exceed the
sum of (X) the greater of $90,000,000 and 0.48 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, plus (Y) an
aggregate amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on

 

107



--------------------------------------------------------------------------------

sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
Section 6.04(cc) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(cc);

(dd) Investments in Similar Businesses in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the sum of (X) the greater of
$60,000,000 and 0.36 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
Section 6.04(dd) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(dd);

(ee) Investments in any Unrestricted Subsidiaries after giving effect to the
applicable Investments, in an aggregate outstanding amount (valued at the time
of the making thereof, and without giving effect to any write-downs or
write-offs thereof) not to exceed the sum of (X) the greater of $48,000,000 and
0.30 times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period plus (Y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment;
provided, that if any Investment pursuant to this Section 6.04(ee) is made in
any person that was not a Subsidiary on the date on which such Investment was
made but becomes a Subsidiary thereafter, then such Investment may, at the
option of the Borrower, upon such person becoming a Subsidiary and so long as
such person remains a Subsidiary, be deemed to have been made pursuant to
Section 6.04(b) (to the extent permitted by the proviso thereto in the case of
any Subsidiary that is not a Loan Party) and not in reliance on this
Section 6.04(ee); and

(ff) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Net Total Leverage Ratio on a
Pro Forma Basis is not greater than 5.16 to 1.00.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(dd) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrower in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

 

108



--------------------------------------------------------------------------------

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the Borrower or any Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by the Borrower or any Subsidiary or, with respect to operating
leases, otherwise for fair market value on market terms (as determined in good
faith by the Borrower), (iii) the Disposition of surplus, obsolete, damaged or
worn out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the Disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger or consolidation of any Subsidiary with or into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger or
consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, (v) any Subsidiary may merge or consolidate with any other person
in order to effect an Investment permitted pursuant to Section 6.04 so long as
the continuing or surviving person shall be a Subsidiary (unless otherwise
permitted by Section 6.04), which shall be a Loan Party if the merging or
consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 5.10 or (vi) any Subsidiary may merge or consolidate with any other
person in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;

(c) Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation or
otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Loan Party in reliance on this clause (c) shall be made in
compliance with Section 6.07;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) Dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

 

109



--------------------------------------------------------------------------------

(g) other Dispositions of assets; provided, that the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby;

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;

(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of the Borrower or any of the Subsidiaries (including any
Disposition of foreign Intellectual Property rights);

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of clause (a) of the definition of “Net Proceeds”;

(l) the purchase and Disposition (including by capital contribution) of
Securitization Assets including pursuant to Permitted Securitization Financings;

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $12,000,000,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $24,000,000, such exchange shall have been approved by at
least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom and (B) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b) to the extent required thereby; and

(n) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the Borrower, provided that (A) the Borrower shall be the surviving
entity or (B) if the surviving entity is not the Borrower (such other person,
the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (3) each Guarantor (other
than Holdings), unless it is the other party to such merger or consolidation,
shall have by a supplement to the Subsidiary Guarantee Agreement confirmed that
its guarantee thereunder shall apply to any Successor Borrower’s obligations
under this Agreement, (4) each Subsidiary Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to any
applicable Security Document affirmed that its obligations thereunder shall
apply to its guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the

 

110



--------------------------------------------------------------------------------

Administrative Agent (x) an officer’s certificate stating that such merger or
consolidation does not violate this Agreement or any other Loan Document and
(y) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger or consolidation does not violate this Agreement or any
other Loan Document and covering such other matters as are contemplated by the
Collateral and Guarantee Requirement to be covered in opinions of counsel (it
being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement).

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for fair
market value (as determined in good faith by the Borrower), or if not for fair
market value, the shortfall is permitted as an Investment under Section 6.04,
and (ii) at least 75% of the proceeds of such Disposition (except to Loan
Parties) consists of cash or Permitted Investments; provided, that the
provisions of this clause (ii) shall not apply to any individual transaction or
series of related transactions involving assets with a fair market value (as
determined in good faith by the Borrower) of less than $18,000,000 or to other
transactions involving assets with a fair market value (as determined in good
faith by the Borrower) of not more than the greater of $60,000,000 and 10.80% of
Consolidated Total Assets as of the end of the then most recently ended Test
Period in the aggregate for all such transactions during the term of this
Agreement; provided, further, that for purposes of this clause (ii), each of the
following shall be deemed to be cash: (a) the amount of any liabilities (as
shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in the
notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received) and (c) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Disposition having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of $90,000,000
and 16.20% of Consolidated Total Assets as of the end of the Test Period ended
immediately prior to the receipt of such Designated Non-Cash Consideration (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value).

Notwithstanding anything to the contrary contained in Section 6.05 above, the
Borrower and the Subsidiaries shall not make any Trademark Disposition (whether
in one transaction or in a series of related transactions), except for (i) any
Trademark Disposition among the Borrower and the Subsidiary Loan Parties,
(ii) any Trademark Disposition of any Excluded Trademark and (iii) any Trademark
Disposition with the consent of the Required Lenders.

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) in each case other
than in connection and substantially concurrently with a Permitted Change in
Control (all of the foregoing, “Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

 

111



--------------------------------------------------------------------------------

(b) Restricted Payments may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or debt securities of Holdings or any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of its (or any Parent
Entity’s) existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v)(A) in respect of any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, or for which the Borrower is a disregarded entity
for U.S. federal income tax purposes that is wholly owned (directly or
indirectly) by a C corporation for U.S. federal and/or applicable state or local
income tax purposes, distributions to any direct or indirect parent of the
Borrower in an amount not to exceed the amount of any U.S. federal, state, local
or foreign taxes that the Borrower and/or its Subsidiaries, as applicable, would
have paid for such taxable period had the Borrower and/or its Subsidiaries, as
applicable, been a stand-alone corporate taxpayer or a stand-alone corporate
group or (B) in respect of any taxable period for which the Borrower is treated
as a partnership or disregarded entity for U.S. federal and/or applicable state,
local or foreign tax purposes except in the case in which the Borrower is
treated as a disregarded entity for U.S. federal income tax purposes that is
wholly owned (directly or indirectly) by a C corporation for U.S. federal and/or
applicable state or local income tax purposes, distributions to any direct or
indirect owners of the Borrower in an amount not to exceed the product of
(1) the amount of taxable income of the Borrower and/or its Subsidiaries for
such taxable period, calculated without regard to tax-deductible amortization of
intangible assets (including any amortization resulting from any increase in
basis under Section 743(b) or 734(b) of the Code (and equivalent provisions of
applicable tax law)), and (2) the Hypothetical Tax Rate, and (vi) customary
salary, bonus and other benefits payable to, and indemnities provided on behalf
of, officers, directors and employees of Holdings or any Parent Entity, in each
case in order to permit Holdings or any Parent Entity to make such payments;
provided, that in the case of subclauses (i) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such subclauses (i) and (iii) that are allocable to the Borrower and its
Subsidiaries (which shall be 100% at any time that, as the case may be,
(x) Holdings owns no material assets other than the Equity Interests of the
Borrower and assets incidental to such equity ownership or (y) any Parent Entity
owns directly or indirectly no material assets other than Equity Interests of
Holdings and any other Parent Entity and assets incidental to such equity
ownership);

(c) Restricted Payments may be made to Holdings, the proceeds of which are used
to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of any Parent
Entity, Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (c) shall not exceed in any fiscal year $18,000,000 (which
shall increase to $36,000,000 subsequent to a Qualified IPO) (plus (x) the
amount of net proceeds contributed to the Borrower that were (x) received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity to directors, consultants,

 

112



--------------------------------------------------------------------------------

officers or employees of Holdings, any Parent Entity, the Borrower or any
Subsidiary in connection with permitted employee compensation and incentive
arrangements; provided, that such proceeds are not included in any determination
of the Cumulative Credit, (y) the amount of net proceeds of any key-man life
insurance policies received during such calendar year, and (z) the amount of any
cash bonuses otherwise payable to members of management, directors or
consultants of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Equity Interests), which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;

(d) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) Restricted Payments may be made in an aggregate amount equal to a portion of
the Cumulative Credit on the date of such election that the Borrower elects to
apply to this Section 6.06(e), which such election shall (unless such Restricted
Payment is made pursuant to clause (a) of the definition of “Cumulative Credit”)
be set forth in a written notice of a Responsible Officer of the Borrower, which
notice shall set forth calculations in reasonable detail the amount of the
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

(f) Restricted Payments may be made in connection with the consummation of the
Transactions;

(g) Restricted Payments may be made to pay, or to allow Holdings or any Parent
Entity to make payments, in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, Restricted Payments may be made to pay, or to allow
Holding or any Parent Entity to pay, dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount per annum no
greater than 6% of the Market Capitalization;

(i) Restricted Payments may be made to Holdings or any Parent Entity to finance
any Investment that if made by the Borrower or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;

(j) other Restricted Payments may be made in an aggregate amount not to exceed
the greater of $108,000,000 and 0.60 times the EBITDA calculated on a Pro Forma
Basis for the Test Period ended immediately prior to the date of such Restricted
Payment; provided, that if such Restricted Payments are made to the Fund or any
Fund Affiliate, no Event of Default shall have occurred and be continuing;

 

113



--------------------------------------------------------------------------------

(k) other Restricted Payments so long as, immediately after giving effect to
such payment or distribution on a Pro Forma Basis, the Net Total Leverage Ratio
is not greater than 5.16 to 1.00; and

(l) Restricted Payments may be made with Excluded Contributions.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrower, Holdings, and the Subsidiaries or any person that becomes a Subsidiary
as a result of such transaction) in a transaction (or series of related
transactions) involving aggregate consideration in excess of $24,000,000, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
or (ii) upon terms that are substantially no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate, as determined
by the Board of Directors of the Borrower or such Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which (x) shall be 100% for
so long as Holdings or such Parent Entity, as the case may be, owns no assets
other than the Equity Interests of the Borrower, Holdings or any Parent Entity
and assets incidental to the ownership of the Borrower and its Subsidiaries and
(y) in all other cases shall be as determined in good faith by management of the
Borrower)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
the Transactions and any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of
$6,000,000, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not adverse to the Lenders when taken as a whole in any material
respect (as determined by the Borrower in good faith),

 

114



--------------------------------------------------------------------------------

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business or in connection with a
Permitted Change in Control, (B) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with employees, officers or directors, and (C) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,

(viii) any purchase by Holdings of the Equity Interests of the Borrower,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors, in good faith,

(x) transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view,

(xii) subject to subclause (xiv) below, if applicable, the payment of all fees,
expenses, bonuses and awards related to the Transactions, including fees to the
Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund, any Fund
Affiliate or any Metropoulos-related Person (A) in an aggregate amount in any
fiscal year not to exceed the sum of (1) the greater of $4,800,000 and 2.40% of
EBITDA for any such fiscal year, plus reasonable out-of-pocket costs and
expenses in connection therewith in any fiscal year and unpaid amounts for any
prior periods from and including the fiscal year in which the Closing Date
occurs; plus (2) any deferred, accrued or other fees in respect of any fiscal
years from and including the fiscal year in which the Closing Date occurs (to
the extent such fees in the aggregate do not exceed the amounts described in
clause (A)(1) above in respect of such fiscal years), plus (B) 1.20% of the
value of transactions with respect to which the Fund, any Fund Affiliate or any
Metropoulos-related

 

115



--------------------------------------------------------------------------------

Person provides any transaction, advisory or other services, plus (C) so long as
no Event of Default has occurred and is continuing, the present value of all
future amounts payable pursuant to any agreement referred to in clause (A)(1)
above in connection with the termination of such agreement with the Fund and its
Fund Affiliates or any Metropoulos-related Person; provided, that if any such
payment pursuant to clause (C) is not permitted to be paid as a result of an
Event of Default, such payment shall accrue and may be payable when no Events of
Default are continuing to the extent that no further Event of Default would
result therefrom,

(xv) the issuance, sale or transfer of Equity Interests of the Borrower or any
Subsidiary to Holdings (or any Parent Entity) and capital contributions by
Holdings (or any Parent Entity) to the Borrower or any Subsidiary,

(xvi) the issuance of Equity Interests to the management of Holdings, any Parent
Entity, the Borrower or any Subsidiary in connection with the Transactions,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),

(xviii) transactions pursuant to any Permitted Securitization Financing,

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings or the Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients or suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business or
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05,

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein, and

(xxiv) Investments by the Fund or a Fund Affiliate in securities of the Borrower
or any of the Subsidiaries so long as (A) the Investment is being offered
generally to other investors on the same or more favorable terms and (B) the
Investment constitutes less than 5% of the outstanding issue amount of such
class of securities.

 

116



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any portfolio company that is an Affiliate of the
Fund or a Fund Affiliate shall not be considered an Affiliate of the Borrower or
its Subsidiaries with respect to any transaction, so long as such transaction is
in the ordinary course of business.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower), or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders when taken as a whole
(as determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of, or in respect of, principal of or
interest on any Junior Financing, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing, except for:

(A) Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;

(B) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within 12 months thereof);

(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within 18 months prior thereto;
provided, that such proceeds are not included in any determination of the
Cumulative Credit;

(D) the conversion of any Junior Financing to Equity Interests of the Borrower,
Holdings or any Parent Entity;

(E) so long as no Event of Default has occurred and is continuing, payments or
distributions in respect of Junior Financings prior to any scheduled maturity
made, in an aggregate amount, not to exceed a portion of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this
Section 6.09(b)(i)(E) in a written notice of a Responsible Officer thereof,
which notice shall set forth calculations in reasonable detail of the amount of
the Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

 

117



--------------------------------------------------------------------------------

(F) other payments and distributions in an aggregate amount (valued at the time
of the making thereof and without giving effect to any write-downs or write-offs
thereof) not to exceed the greater of $96,000,000 and 0.54 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;

(G) other payments and distributions so long as, immediately after giving effect
to such payment or distribution on a Pro Forma Basis, the Net Total Leverage
Ratio is not greater than 5.16 to 1.00; and

(H) payments or distributions on or after the date of a Qualified IPO; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
First Lien Loan Documents, any Refinancing Notes or any agreements related to
any Permitted Refinancing Indebtedness in respect of any such Indebtedness that
does not materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement or are
market terms at the time of issuance (in each case as determined in good faith
by the Borrower);

 

118



--------------------------------------------------------------------------------

(G) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Securitization Document with respect
to any Special Purpose Securitization Subsidiary; and

(R) any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions as contemplated by
such provisions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement, refinancing or similar
arrangement.

Section 6.10 Fiscal Year. In the case of the Borrower, permit any change to its
fiscal year without prior notice to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

119



--------------------------------------------------------------------------------

ARTICLE VIA

Holdings Negative Covenants

Holdings (prior to a Qualified IPO) hereby covenants and agrees with each Lender
that, from and after the Closing Date and until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, (a) Holdings will not
create, incur, assume or permit to exist any Lien other than Liens not
prohibited by Section 6.02 on any of the Equity Interests issued by the Borrower
held by Holdings and (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default has occurred and is continuing
or would result therefrom, Holdings may merge with any other person (and if it
is not the survivor of such merger, the survivor shall assume Holdings’
obligations, as applicable, under the Loan Documents).

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
Subsidiary Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made and such false or
misleading representation or warranty (if curable) shall remain false or
misleading for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; provided, that the failure of any representation or
warranty made or deemed made by any Loan Party (other than the representations
and warranties referred to in Section 4.01(b)) to be true and correct in any
material respect on the Closing Date will not constitute an Event of Default
hereunder;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in, Section 5.01(a), 5.05(a)
or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO) of Article VIA or by the Borrower or any of the
Subsidiary Loan Parties of any covenant, condition or agreement contained in any
Loan Document (other than those specified in clauses (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from the failure of a Subsidiary that is not a Loan
Party to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

 

120



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
in each case without such Material Indebtedness having been discharged, or any
such event or condition having been cured promptly; or (ii) the Borrower or any
of the Subsidiaries shall fail to pay the principal of any Material Indebtedness
at the stated final maturity thereof; provided, that this clause (f) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; provided, further, that, with respect to the occurrence of
any event or condition under any agreement governing Material First Lien
Indebtedness, such event or condition shall only constitute a Default and an
Event of Default under this Agreement if (I) such event or condition results
from the failure to pay principal at the stated final maturity of such Material
First Lien Indebtedness or (II) the holders of such Material First Lien
Indebtedness have caused the same to become due and payable prior to its
scheduled maturity;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any Material Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Material Subsidiaries or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary (except in a transaction
permitted hereunder); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $72,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

 

121



--------------------------------------------------------------------------------

(k) (i) an ERISA Event or ERISA Events shall have occurred, (ii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (iv) the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO of the Borrower), the Borrower or any
Subsidiary Loan Party not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that constitute a material portion of
the Collateral shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests of Foreign Subsidiaries or the
application thereof, or from the failure of the Applicable Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Applicable Collateral Agreement or from the failure
of the Collateral Agent to file Uniform Commercial Code continuation statements
or take the actions described on Schedule 3.04 and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or (iii) a
material portion of the Guarantees pursuant to the Security Documents by the
Subsidiary Loan Parties guaranteeing the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by any Subsidiary Loan Party not to be in effect or not to
be legal, valid and binding obligations (other than in accordance with the terms
thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in clause (h) or (i) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

122



--------------------------------------------------------------------------------

For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.

Section 7.02 Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower, (ii) second,
towards payment of interest and fees then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, (iii) third, towards payment of
other Obligations then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties and (iv) last, the balance, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Requirements of Law.

ARTICLE VIII

The Agents

Section 8.01 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender’s
behalf. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender hereby appoints and authorizes
the Collateral Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any Subagents appointed by the Collateral Agent pursuant
to Section 8.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article VIII (including, without
limitation, Section 8.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact) and shall be entitled to advice of counsel and other

 

123



--------------------------------------------------------------------------------

consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the Borrower
or a Lender. No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

124



--------------------------------------------------------------------------------

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received notice to the contrary from such
Lender prior to such Credit Event. Each Agent may consult with legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. Each Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into the business, operations, property,
financial and other condition and creditworthiness of, the Loan Parties and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports

 

125



--------------------------------------------------------------------------------

and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), in the
amount of its pro rata share (based on its aggregate outstanding Term Loans and
unused Commitments hereunder) (determined at the time such indemnity is sought),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The failure of any Lender to reimburse
any Agent promptly upon demand for its ratable share of any amount required to
be paid by the Lenders to such Agent as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent for such other Lender’s ratable share of
such amount. The agreements in this Section 8.07 shall survive the payment of
the Loans and all other amounts payable hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall have the right, subject to the reasonable
consent of the Borrower (so long as no Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing), to appoint a successor
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative Agent
and Collateral Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective (except in the
case of the Collateral Agent holding collateral security on behalf of such
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee

 

126



--------------------------------------------------------------------------------

until such time as a successor Collateral Agent is appointed), and the Lenders
shall assume and perform all of the duties of the Administrative Agent and
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.09 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

Section 8.10 Arrangers, Syndication Agents and Documentation Agents.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Arranger, Syndication Agent or Documentation Agent is named as such
for recognition purposes only, and in its capacity as such shall have no rights,
duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document, except that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Section 9.05
and 9.17 (subject to the applicable obligations and limitations as set forth
therein).

Section 8.11 Security Documents and Collateral Agent. The Lenders and the other
Secured Parties authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Second Lien/Second Lien Intercreditor Agreement, the First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement, any Permitted Senior
Intercreditor Agreement or any other intercreditor agreement with the collateral
agent or other representatives of the holders of Indebtedness that is to be
secured by a Lien on the Collateral that is not prohibited (including with
respect to priority) under this Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof (any of the
foregoing, an “Intercreditor Agreement”). The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent may rely exclusively on
a certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are not prohibited and (y) any Intercreditor Agreement entered into
by the Collateral Agent shall be binding on the Secured Parties, and each Lender
and the other Secured Parties hereby agrees that it will take no actions
contrary to the provisions of, if entered into and if applicable, any
Intercreditor Agreement. The foregoing provisions are intended as an inducement
to any provider of any Indebtedness not prohibited by Section 6.01 hereof to
extend credit to the Loan Parties and such persons are intended third-party
beneficiaries of such provisions. Furthermore, the Lenders and the other Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent to
release any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document (i) to the holder of any Lien on
such property that is permitted by clauses (c), (i), (j) and (aa) of
Section 6.02 or Section 6.02(a) (if the Liens thereunder are of a type that is
contemplated by any of the foregoing clauses) in each case to the extent the
contract or agreement pursuant to which such Lien is granted prohibits any other
Liens on such property or (ii) that is or becomes Excluded Property; and the
Administrative Agent and the Collateral Agent shall do so upon request of the
Borrower; provided, that prior to any such request, the Borrower shall have in
each case delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying (x) that such Lien is permitted under this
Agreement, (y) in the case of a request pursuant to clause (i) of this sentence,
that the contract or agreement pursuant to which such Lien is granted prohibits
any other Lien on such property and (z) in the case of a request pursuant to
clause (ii) of this sentence, that (A) such property is or has become Excluded
Property and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09(c).

 

127



--------------------------------------------------------------------------------

Section 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other Disposition.

Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any
out-of-pocket expenses. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

 

128



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided, that the foregoing shall not apply to notices to any Lender or
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the

 

129



--------------------------------------------------------------------------------

Administrative Agent or such Lender, and (B) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect until the Termination Date.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
permitted by Section 6.05, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, which consent will be deemed to have been given if the
Borrower has not responded within 10 Business Days after the delivery of any
request for such consent; provided, that no consent of the Borrower shall be
required for an assignment of a Term B Loan to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below), or in the case of assignments
during the primary syndication of the Commitments and Loans to persons
identified to and agreed by the Borrower in writing prior to the Closing Date,
in each case, if an Event of Default under Section 7.01(b), (c), (h) or (i) has
occurred and is continuing, any other person; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund, the Borrower or an
Affiliate of the Borrower made in accordance with Section 9.04(i) or
Section 9.21.

 

130



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds (with simultaneous assignments
to or by two or more Related Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the reasonable
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries except in accordance with Section 9.04(i) or Section 9.21.

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the

 

131



--------------------------------------------------------------------------------

Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05 (subject to
the limitations and requirements of those Sections)); provided, that an Assignee
shall not be entitled to receive any greater payment pursuant to Section 2.17
than the applicable Assignor would have been entitled to receive had no such
assignment occurred. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (d) of this Section 9.04, in which case such assignment or transfer
shall be null and void).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section, if
applicable, and any written consent to such assignment required by clause (b) of
this Section and any applicable tax forms, the Administrative Agent shall accept
such Assignment and Acceptance and promptly record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subclause (v).

(c) [Reserved].

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans to one or more banks or other
entities other than (I) any Ineligible Institution (to the extent that the list
of Ineligible Institutions has been made available to all Lenders) or (II) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (II) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall

 

132



--------------------------------------------------------------------------------

retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that both (1) requires the consent of
each Lender directly affected thereby pursuant to clauses (i), (ii), (iii) or
(vi) of the first proviso to Section 9.08(b) and (2) directly affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default) and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to clause (d)(iii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and Section 2.19)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.04. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is an Ineligible Institution and the
Administrative Agent shall have no liability with respect to any participation
made to an Ineligible Institution.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(d), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, which consent shall state that it is being given pursuant
to this Section 9.04(d)(iii); provided, that each potential Participant shall
provide such information as is reasonably requested by the Borrower in order for
the Borrower to determine whether to provide its consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

133



--------------------------------------------------------------------------------

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any of Holdings or its Subsidiaries, including the
Borrower, may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time and from time to time from Lenders in accordance with
Section 9.04(b) hereof (each, a “Permitted Loan Purchase”); provided, that, in
respect of any Permitted Loan Purchase, (A) [reserved], (B) upon consummation of
any such Permitted Loan Purchase, the Loans purchased pursuant thereto shall be
deemed to be automatically and immediately cancelled and extinguished in
accordance with Section 9.04(j), (C) in connection with any such Permitted Loan
Purchase, any of Holdings or its Subsidiaries, including the Borrower and such
Lender that is the assignor (an “Assignor”) shall execute and deliver to the
Administrative Agent a Permitted Loan Purchase Assignment and Acceptance (and
for the avoidance of doubt, (x) shall make the representations and warranties
set forth in the Permitted Loan Purchase Assignment and Acceptance and (y) shall
not be required to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(B)) and shall otherwise comply with the conditions to
assignments under this Section 9.04 and (D) no Default or Event of Default would
exist immediately after giving effect on a Pro Forma Basis to such Permitted
Loan Purchase.

 

134



--------------------------------------------------------------------------------

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans; provided that notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent, the Collateral Agent and the Arrangers, and, if necessary, the reasonable
fees, charges and disbursements of one local counsel per jurisdiction, and
(ii) all out-of-pocket expenses (including Other Taxes) incurred by the Agents
or any Lender in connection with the enforcement of their rights in connection
with this Agreement and the other Loan Documents, in connection with the Loans
made, including the fees, charges and disbursements of a single counsel for all
such persons, taken as a whole, and, if necessary, a single local counsel in
each appropriate jurisdiction for all such persons, taken as a whole (and, in
the case of an actual or perceived conflict of interest where such person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of such for such affected person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, each Lender, each Syndication
Agent, each Documentation Agent, each of their respective Affiliates, successors
and assignors, and each of their respective directors, officers, employees,
agents, trustees, advisors and members (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs and related expenses, including reasonable counsel fees,
charges and disbursements (excluding the allocated costs of in house counsel and
limited to not more than one counsel for all such Indemnitees, taken as a whole,
and, if necessary, a single local counsel in each appropriate jurisdiction for
all such Indemnitees, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel
with the Borrower’s prior written consent (not to be unreasonably withheld), of
another

 

135



--------------------------------------------------------------------------------

firm of counsel for such affected Indemnitee)), incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans, (iii) any violation of or liability
under Environmental Laws by the Borrower or any Subsidiary, (iv) any actual or
alleged presence, Release or threatened Release of or exposure to Hazardous
Materials at, under, on, from or to any property owned, leased or operated by
the Borrower or any Subsidiary or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Holdings, the Borrower or any of their subsidiaries or Affiliates;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties, (y) arose from a
material breach of such Indemnitee’s or any of its Related Parties’ obligations
under any Loan Document (as determined by a court of competent jurisdiction in a
final, non-appealable judgment) or (z) arose from any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower or any of its Affiliates and is brought by an
Indemnitee against another Indemnitee (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding against any Agent or an
Arranger in its capacity as such). None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Fund, Holdings, the
Borrower or any of their respective subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities or the Transactions.
The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any Lender. All amounts due under this
Section 9.05 shall be payable within 15 days after written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

136



--------------------------------------------------------------------------------

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent or the Collateral Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such to or for the credit or
the account of Holdings (prior to a Qualified IPO), the Borrower or any
Subsidiary against any of and all the obligations of Holdings (prior to a
Qualified IPO) or the Borrower now or hereafter existing under this Agreement or
any other Loan Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings, the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

 

137



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrower and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 2.11(b) or (c), the Required Prepayment Lenders, rather
than the Required Lenders), and (z) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each Loan
Party party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided, that any amendment to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender, or decrease the Fees of
any Lender without the prior written consent of such Lender (which,
notwithstanding the foregoing, such consent of such Lender shall be the only
consent required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii),

(iii) extend any date on which payment of interest on any Loan or any Fees is
due, without the prior written consent of each Lender directly adversely
affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification),

(iv) amend the provisions of Section 7.02 in a manner that would by its terms
alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Loan Parties from their respective Guarantees under the
Subsidiary Guarantee Agreement, unless, in the case of a Subsidiary Loan Party,
all or substantially all the Equity Interests of such Subsidiary Loan Party is
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender other than a Defaulting Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

 

138



--------------------------------------------------------------------------------

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any Assignee of
such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, to include holders of Other Second Liens in the
benefit of the Security Documents in connection with the incurrence of any Other
First Second Debt, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO) and the Borrower (a) to permit
additional extensions of credit to be outstanding hereunder from time to time
and the accrued interest and fees and other obligations in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees and other obligations in
respect thereof and (b) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments in a manner
consistent with Section 2.21, including, with respect to Other Term Loans, as
may be necessary to establish such Incremental Term Loan Commitments as a
separate Class or tranche from the existing Term Loan Commitments and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately, (B) to integrate any Other Second
Lien Debt, (C) to cure any ambiguity, omission, defect or inconsistency or
(D) in connection with a Permitted Change in Control.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans

 

139



--------------------------------------------------------------------------------

outstanding on such date (an “Applicable Date”), when originally made, are
included in each Borrowing of outstanding Term Loans of such Class (the
“Existing Class Loans”), on a pro rata basis, and/or to ensure that, immediately
after giving effect to such new Term Loans (the “New Class Loans” and, together
with the Existing Class Loans, the “Class Loans”), each Lender holding Class
Loans will be deemed to hold its Pro Rata Share of each Class Loan on the
Applicable Date (but without changing the amount of any such Lender’s Term
Loans), and each such Lender shall be deemed to have effectuated such
assignments as shall be required to ensure the foregoing. The “Pro Rata Share”
of any Lender on the Applicable Date is the ratio of (1) the sum of such
Lender’s Existing Class Loans immediately prior to the Applicable Date plus the
amount of New Class Loans made by such Lender on the Applicable Date over
(2) the aggregate principal amount of all Class Loans on the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree in its reasonable discretion), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrower’s election, (x) state that the
Borrower has determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Sections 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT

 

140



--------------------------------------------------------------------------------

MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

 

141



--------------------------------------------------------------------------------

Section 9.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating to Holdings, any
Parent Entity, the Borrower and any Subsidiary furnished to it by or on behalf
of Holdings, any Parent Entity, the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender or such Agent without violating this Section 9.16 or (c) was
available to such Lender or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to Holdings, any Parent
Entity, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know and any numbering, administration or settlement service providers
or to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).

Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information (or, if Holdings is not at
the time a public reporting company, material information of a type that would
not reasonably be expected to be publicly available if Holdings was a public
reporting company) with respect to Holdings, the Borrower or its Subsidiaries or
any of their respective securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
Holdings, the Borrower or its Subsidiaries or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however,

 

142



--------------------------------------------------------------------------------

that such Borrower Materials shall be treated as set forth in Section 9.16, to
the extent such Borrower Materials constitute information subject to the terms
thereof), (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders and the other Secured Parties hereby irrevocably agree that the
Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall be automatically released: (i) in full upon the occurrence of the
Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party, upon termination or expiration of such lease (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 9.08), (v) to the extent that the
property constituting such Collateral is owned by any Subsidiary Guarantor, upon
the release of such Subsidiary Guarantor from its obligations under the
Guarantee in accordance with the Subsidiary Guarantee Agreement or clause
(b) below (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (vi) as provided in Section 8.11 (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), and (vii) as
required by the Collateral Agent to effect any Disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Security Documents. Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those being released) upon
(or obligations (other than those being released) of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

(b) In addition, (i) the Lenders and the other Secured Parties hereby
irrevocably agree that the Guarantors shall be automatically released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (ii) immediately prior to
the consummation of a Qualified IPO of the Borrower, the Holdings Guarantee
Agreement shall automatically terminate and Holdings shall be released from its
obligations thereunder (unless the Borrower shall elect in its sole discretion
that such release of Holdings shall not be effected) and (iii) immediately prior
to the consummation of a Qualified IPO of the Borrower or Holdings, the Parent
Guarantee Agreement shall automatically terminate and Parent Holdco shall be
released from its obligations thereunder (unless the Borrower shall elect in its
sole discretion that such release of Parent Holdco shall not be effected).

(c) The Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any

 

143



--------------------------------------------------------------------------------

Guarantor or Collateral pursuant to the foregoing provisions of this
Section 9.18, all without the further consent or joinder of any Lender or any
other Secured Party. Any representation, warranty or covenant contained in any
Loan Document relating to any such Collateral or Guarantor shall no longer be
deemed to be made. In connection with any release hereunder, the Administrative
Agent and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any contingent indemnification obligations or expense
reimbursement claims not then due; provided, that the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower containing
such certifications as the Administrative Agent shall reasonably request. Any
such release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interest in all Collateral and all obligations under the Loan Documents
as contemplated by this Section 9.18(d).

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies

 

144



--------------------------------------------------------------------------------

the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.

Section 9.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lender (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrower, nor any of their Subsidiaries may be Affiliate Lenders
and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be Lenders
hereunder in accordance with Section 9.04, subject in the case of Affiliate
Lenders, to this Section 9.21), in connection with any (i) consent (or decision
not to consent) to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action (1) described in clauses (i), (ii), (iii) or (iv) of the first proviso of
Section 9.08(b) or (2) that adversely affects such Affiliate Lender (in its
capacity as a Lender) in a disproportionately adverse manner as compared to
other Lenders, such Affiliate Lender shall be deemed to have voted its interest
as a Lender without discretion in such proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliate Lenders. Each
Affiliate Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (1) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (2) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (3) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents or (4) purchase any Term Loan if, immediately after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 30% of the aggregate principal amount of
all Term Loans then outstanding. It shall be a condition precedent to each
assignment to an Affiliate Lender that such Affiliate Lender shall have
(x) represented to the assigning Lender in the applicable Assignment and
Acceptance, and notified the Administrative Agent, that it is (or will be,
following the consummation of such assignment) an Affiliate Lender and that the
aggregate amount of Term Loans held by it giving effect to such assignments
shall not exceed the amount permitted by clause (d) of the preceding sentence
and (y) represented in the applicable Assignment and Acceptance that it is not
in possession of material non-public information (within the meaning of United
States federal and state securities laws) with respect to Holdings, the
Borrower, its Subsidiaries or their respective securities (or, if Holdings is
not at the time a public reporting company, material information of a type that
would not be reasonably expected to be publicly available if Holdings were a
public reporting company) that (A) has not been disclosed to the assigning
Lender or

 

145



--------------------------------------------------------------------------------

the Lenders generally (other than because any such Lender does not wish to
receive material non-public information with respect to Holdings, the Borrower
or its Subsidiaries) and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, the assigning Lender’s decision make
such assignment.

Section 9.22 Agency of the Borrower for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower as its agent for all purposes relevant to
this Agreement and the other Loan Documents, including the giving and receipt of
notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

[Signature Pages Follow]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

HB HOLDINGS, LLC

By:

 

    /s/ Michael Cramer

 

Name:

 

Michael Cramer

 

Title:

  Vice President, Chief Administrative Officer and Assistant Corporate Secretary

HOSTESS BRANDS, LLC

By:

 

    /s/ Michael Cramer

 

Name:

 

Michael Cramer

 

Title:

  Vice President, Chief Administrative Officer and Assistant Corporate Secretary

 

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent and as a Lender

By:

 

    /s/ Robert Hetu

 

Name:

 

Robert Hetu

 

Title:

 

Authorized Signatory

By:

 

    /s/ Karim Rahimtoola

 

Name:

 

Karim Rahimtoola

 

Title:

 

Authorized Signatory

 

[Signature Page to Second Lien Credit Agreement]